  Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04   Desc
                Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 1 of 94

Case 1:19-mc-00103-UNA Document 4-13 Filed 04/18/19 Page 1 of 22 PageID #: 522




                    EXHIBIT 13
      Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                    Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 2 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                 Document
                                        Doc 4-13
                                              25 Filed
                                                  Filed04/18/19
                                                        03/29/19 Page
                                                                  Page21ofof22
                                                                             16PageID #: 523




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                          Chapter 11


         IMERYS TALC AMERICA, INC., et al.,1                             Case No. 19-10289 (LSS)


                           Debtors.                                      (Jointly Administered)


         IMERYS TALC AMERICA, INC. IMERYS
         TALC VERMONT, INC. and IMERYS TALC
         CANADA, INC.,
                                                                         Adv. Pro. No. 19-50115 (LSS)

                           Plaintiffs,


                           v.


         CYPRUS AMAX MINERALS COMPANY
         and CYPRUS MINES CORPORATION,


                           Defendants.


                                     THE PROPOSED FUTURE CLAIMANTS’
                                  REPRESENTATIVE’S MOTION TO INTERVENE

                  Pursuant to Rule 24(a) or, alternatively, Rule 24(b)(1)(B) of the Federal Rules of Civil

         Procedure, James L. Patton, Jr., the proposed legal representative (the “Proposed FCR”)2 for

         unknown individuals who do not currently hold talc-related claims against the Debtors but are

         expected to assert claims or “Future Claims” against the Debtors in the future (the “Future


         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
         Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
         2
          The Debtors and the U.S. Trustee are in discussions regarding the scheduling of the substantive hearing on the
         Debtors’ motion for an order appointing the Proposed FCR.

01:24335170.1
      Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                    Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 3 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                 Document
                                        Doc 4-13
                                              25 Filed
                                                  Filed04/18/19
                                                        03/29/19 Page
                                                                  Page32ofof22
                                                                             16PageID #: 524




         Claimants”), hereby submits this motion (the “Motion”), in his own right or on behalf of such

         other person as the Court may ultimately appoint as the representative for Future Claimants in

         these chapter 11 cases (as appointed, the “FCR”), for entry of an order permitting the FCR to

         intervene as a plaintiff in the above-captioned adversary proceeding (the “Action”) commenced

         by Imerys Talc America, Inc. (“ITA”) and its affiliated chapter 11 debtors (collectively, the

         “Debtors”) against Cyprus Amax Minerals Company (“CAMC”) and Cyprus Mines Corporation

         (“Cyprus Mines” and, together with CAMC, the “Defendants”).

                                                 INTRODUCTION

                1.      As in any bankruptcy case, numerous creditors and parties in interest will play a

         role in this reorganization. This case, however, has an additional element. It involves asbestos-

         related claims and liabilities, and future claims or demands.

                2.      The Debtors initiated these cases to resolve for themselves, and likely certain non-

         debtor affiliates, pending and future claims by plaintiffs alleging personal injuries caused by

         exposure to talc mined, processed, or distributed by one or more of the Debtors (the “Talc

         Claims”). The Debtors’ talc-related liability is owed primarily to two groups: those victims with

         manifest injuries (“Current Claimants”) and those victims who are not yet aware of their injuries

         but who will assert claims (“Future Claims”) for compensation in the future—the Future

         Claimants. Given their likely number and value, the disposition of Future Claims is arguably the

         single most important aspect of this bankruptcy. Thousands of persons injured by the Debtors’

         talc will assert claims for compensation in the future. But since their injuries have yet to manifest

         themselves, the Future Claimants are unable to appear in this proceeding. It is the duty of the

         FCR to represent these Future Claimants and to assure that their rights and interests are fully

         protected.

01:24335170.1

                                                          2
      Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                    Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 4 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                 Document
                                        Doc 4-13
                                              25 Filed
                                                  Filed04/18/19
                                                        03/29/19 Page
                                                                  Page43ofof22
                                                                             16PageID #: 525




                 3.       The FCR’s duties include assuring that sufficient assets will be available to fairly

         compensate Future Claimants. The Debtors’ insurance assets will likely provide a significant

         portion of the compensation available to Future Claimants, and thus, those insurance assets will

         be among the singular interests of any FCR appointed in these cases.

                 4.       As the statutory fiduciary representative of all Future Claimants under 11 U.S.C.

         §§ 105(a) and 524(g) and a party in interest under 11 U.S.C. § 1109(b), the FCR has an absolute

         right under Rule 24(a) of the Federal Rules of Civil Procedure to intervene in the Action on

         behalf of Future Claimants. In the alternative, the Court should permit the FCR to intervene

         under Rule 24(b)(1)(B) of the Federal Rules of Civil Procedure. Intervention by the FCR in the

         Action is critical because it will enable the FCR to exercise his fiduciary duties to assert and

         protect Future Claimants’ interests, which interests would not otherwise be adequately protected

         by the existing parties to this Action, including the Debtors and the Committee,3 who owe no

         duty to Future Claimants and who cannot provide the “vigorous and faithful vicarious

         representation” required by due process.4 The FCR will be judicious in exercising his or her

         rights of participation in motion practice, discovery, settlement discussions, and proceedings

         before the Court, but the FCR’s intervention is necessary to ensure that Future Claimants’ rights

         and interests are fully protected.




         3
          The Official Committee of Tort Claimants (the “Committee”) has moved to intervene in the Action. See Adv.
         Docket No. 16.
         4
          See Ivy v. Diamond Shamrock Chems. Co. (In re Agent Orange Prod. Liab. Litig.), 996 F.2d 1425, 1435 (2d Cir.
         1993).

01:24335170.1

                                                                3
      Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                    Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 5 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                 Document
                                        Doc 4-13
                                              25 Filed
                                                  Filed04/18/19
                                                        03/29/19 Page
                                                                  Page54ofof22
                                                                             16PageID #: 526




                                                JURISDICTION AND VENUE

                   5.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

         §§ 1334(b) and 157(b)(1). Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and

         1409(a).

                                                 FACTUAL BACKGROUND

                A. The Debtors’ Stated Goal for These Cases Is to Establish a Trust That Will Fairly
                   Compensate the Holders of Current and Future Talc Claims.

                   6.      The Debtors commenced these chapter 11 cases on February 13, 2019 (the

         “Petition Date”) with the “primary goal” of confirming a “consensual plan of reorganization

         pursuant to sections 105(a), 524(g), and 1129 of the Bankruptcy Code that channels all of the

         present and future Talc Claims to a trust vested with substantial assets and provides for a

         channeling injunction prohibiting claimants from asserting” Talc Claims against the Debtors or

         their affiliates.5

                   7.      Section 524(g) is a unique provision of the Bankruptcy Code that serves the dual

         purposes of (i) enabling a debtor with significant asbestos liability to restructure and emerge as a

         viable business entity and (ii) providing suitable funding to pay equitably the claims of current

         and future victims of asbestos-related diseases.6 Section 524(g) conditions issuance of a

         channeling injunction on multiple requirements, including certain findings about the debtor’s


         5
          Declaration of Alexandra Picard, Chief Financial Officer of the Debtors in Support of Chapter 11 Petitions and
         First Day Pleadings ¶ 11(the “First Day Declaration”).
         6
           See In re Federal-Mogul Global Inc., 684 F.3d 355, 359 (3d Cir. 2012); see also 11 U.S.C. § 524(g)(2)(B)(ii)(V)
         (providing that there must be “a reasonable assurance that the trust will value, and be in a financial position to pay,
         present claims and future demands that involve similar claims in substantially the same manner.”);
         § 524(g)(4)(B)(ii) (a plan cannot be confirmed unless it is deemed to be “fair and equitable with respect to the
         persons that might subsequently assert [future] demands”); 140 Cong. Rec. H10,765 (Oct. 4, 1994) (stating that the
         “new subsection (g) to section 524 of the Code” was set up to establish equitable mechanisms to resolve “future
         personal injury claims against the debtor based on exposure to asbestos-containing products” and that “the interests
         of future claimants are ill-served if Johns-Manville and other asbestos companies are forced into liquidation and lose
         their ability to generate stock value and profits that can be used to satisfy claims”).

01:24335170.1

                                                                   4
      Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                    Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 6 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                 Document
                                        Doc 4-13
                                              25 Filed
                                                  Filed04/18/19
                                                        03/29/19 Page
                                                                  Page65ofof22
                                                                             16PageID #: 527




         liability and adequate protections for claimants, such as a supermajority vote by current

         claimants and appointment of a future claimants’ representative to represent the currently

         unidentifiable victims who may seek compensation for their injuries after a plan of

         reorganization is confirmed.7

                    8.       Indeed, due process, fundamental fairness, and the limits of subject-matter

         jurisdiction mark the outer boundaries of what may be considered a “claim” subject to discharge

         in bankruptcy. Because there is no effective way to notify unknown and not-yet-symptomatic

         victims of their right to participate in bankruptcy proceedings, the claims of these individuals

         cannot be asserted before confirmation of a chapter 11 plan and likely would not be discharged

         through any such plan.8 Thus, without “vigorous and faithful vicarious representation” by the

         FCR,9 a bankruptcy discharge alone will not operate to free the Debtors from their Future

         Claims, nor will it preclude Future Claimants from asserting direct actions against the Debtors

         after the chapter 11 cases have concluded.10

                    9.       Accordingly, under § 524(g), to the extent a debtor is seeking confirmation of a

         plan pursuant to which the court will issue an injunction channeling future claims and demands

         to a trust, a legal representative must be appointed for the purpose of protecting the rights of the

         individuals holding those future claims and demands.11



         7
          Id.; see also 11 U.S.C. § 524(g)(4)(B)(i) (an injunction affecting future claimants may be issued only if “the court
         appoints a legal representative for the purpose of protecting the rights of persons that might subsequently assert
         demands” (emphasis added)).
         8
          See Wright v. Owens Corning, 679 F.3d 101, 107 (3d Cir. 2012) (“Inadequate notice accordingly ‘precludes
         discharge of a claim in bankruptcy.’” (quoting Chemetron Corp. v. Jones, 72 F.3d 341, 346 (3d Cir. 1995))).
         9
             Diamond Shamrock Chems., 996 F.2d at 1435.
         10
           See 11 U.S.C. § 1141(d); 11 U.S.C. § 524(e); see also Hall v. Nat’l Gypsum Co., 105 F.3d 225, 229 (5th Cir.
         1997); Houston v. Edgeworth (In re Edgeworth), 993 F.2d 51, 53 (5th Cir. 1993).
         11
              See 11 U.S.C. § 524(g)(4)(B)(i).

01:24335170.1

                                                                   5
      Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                    Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 7 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                 Document
                                        Doc 4-13
                                              25 Filed
                                                  Filed04/18/19
                                                        03/29/19 Page
                                                                  Page76ofof22
                                                                             16PageID #: 528




                B. The FCR’s Duties Include Assuring That Trust Funding Will Be Sufficient to Fairly
                   Compensate Future Claimants.

                   10.     On February 27, 2019, the Debtors filed a motion seeking entry of an order

         appointing the Proposed FCR as “the legal representative for future talc personal injury

         claimants of the Debtors.”12

                   11.     The benefits of appointing an FCR experienced in asbestos bankruptcies are

         many. The technical details regarding the structure and timing of trust contributions, the scope of

         the channeling injunction, the technicalities of § 524(g), and the trust distribution procedures and

         trust agreement that will govern the trust created pursuant to § 524(g) are largely unique to

         asbestos bankruptcies and thus beyond the ken of even an experienced bankruptcy practitioner.13

         Appointment of an experienced FCR also minimizes the potential for missteps that could prolong

         the reorganization process, delay payments to current claimants, and result in substantially

         increased professional fees and other bankruptcy-related expenses. Finally, appointment of an

         experienced and well-regarded FCR helps establish and preserve an appropriate factual record,

         which helps ensure that the validity of the channeling injunction will not be subject to collateral

         attack.

                   12.     The FCR will be charged with protecting and representing the rights of persons

         that might subsequently assert Future Claims against the Debtors.14 This requires the FCR to


         12
           Debtors’ Motion for Order Appointing James L. Patton, Jr., as Legal Representative for Future Talc Personal
         Injury Claimants, Nunc Pro Tunc to the Petition Date at 1 [Docket No. 100] (the “FCR Appointment Motion”).
         13
           See, e.g., S. Elizabeth Gibson, Fed. Judicial Ctr., Judicial Management of Mass Tort Bankruptcy Cases 67 (2005)
         (“In deciding whom to appoint, judges should look for persons with the training and experience needed to deal
         competently with the tort, bankruptcy, corporate, financial, and constitutional issues that will be involved in
         representing the interests of future claimants.”).
         14
           See, e.g., FCR Appointment Motion ¶ 21 (“To protect the interests of such Future Claimants it is necessary and
         appropriate for the Court to appoint a legal representative to act as their fiduciary.”); id. ¶ 22 (“The appointment of a
         future claimants’ representative is necessary to represent the interests of Future Claimants and ensure that the relief
         sought through a plan of reorganization in this case comports with due process and fairness.”).

01:24335170.1

                                                                    6
      Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                    Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 8 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                 Document
                                        Doc 4-13
                                              25 Filed
                                                  Filed04/18/19
                                                        03/29/19 Page
                                                                  Page87ofof22
                                                                             16PageID #: 529




         play a central role in the development and approval of a plan of reorganization, including first-

         hand participation in negotiating the plan and the right to be heard with reference to any motion

         filed.15

                    13.   The FCR’s most important duties are to assure that the protections of the Debtors’

         proposed channeling injunction are afforded only where consistent with the interests of Future

         Claimants and to assure that any claims-resolution trust ultimately proposed in this case is

         adequately funded and appropriately structured to assure that Future Claimants will be treated

         and paid in a manner substantially similar to Current Claimants. The estimated number and value

         of Future Claims in this case makes the holders of such Future Claims one of the most important

         constituencies in this bankruptcy. It is likely that tens of thousands of Future Claimants will

         assert claims for compensation.

                    14.   Accordingly, one of the questions central to these chapter 11 cases is: at what

         level must a trust be funded to compensate Future Claimants appropriately? One of the FCR’s

         primary objectives will be to provide the Court with the information necessary to answer this

         question.

                C. The Debtors’ Insurance Assets Will Provide Significant Funding for the Trust.

                    15.   On March 7, 2019, the Debtors commenced the above-captioned adversary

         proceeding by filing the Debtors’ Complaint for Injunctive and Declaratory Relief [Adv. Docket



         15
           See, e.g., Manville Corp. v. Equity Sec. Holders Comm. (In re Johns-Manville Corp.), 66 B.R. 517, 526–27
         (Bankr. S.D.N.Y. 1986); In re UNR Indus., Inc., 71 B.R. 467, 479 (Bankr. N.D. Ill. 1987) (“[T]he Legal
         Representative is not in fact a committee. Instead, he has been granted the powers and responsibilities of a
         committee.”); In re Keene Corp., 188 B.R. 903, 905 (Bankr. S.D.N.Y. 1995) (denying a co-defendant of the debtor
         leave to file a late claim for contribution or indemnity in the face of opposition by the future claimants’
         representative); Official Comm. of Injury Claimants v. Official Comm. of Unsecured Creditors (In re Eagle Picher
         Indus., Inc.), 169 B.R. 135, 138 (Bankr. S.D. Ohio 1994) (staying discovery sought by the Official Committee of
         Unsecured Creditors in reference to more than 100 proofs of claim filed by asbestos claimants in the face of
         opposition from the futures representative).

01:24335170.1

                                                                 7
      Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                    Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 9 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                 Document
                                        Doc 4-13
                                              25 Filed
                                                  Filed04/18/19
                                                        03/29/19 Page
                                                                  Page98ofof22
                                                                             16PageID #: 530




         No. 1] (the “Complaint”).16 The Complaint seeks to stop Defendants’ attempts to access and

         deplete the proceeds of the Insurance Policies, which would have the effect of reducing the

         amounts otherwise available to the Debtors’ creditors, through a trust, to cover talc-related

         claims.

                    16.      The Action is the first of many insurance- and indemnity-related disputes that

         may arise in these Chapter 11 Cases. As the First Day Declaration makes plain, the Debtors have

         significant insurance assets through varied primary and excess insurers, subject to potential

         competing claims from various current and former affiliates.17

                    17.      As explained in more detail in the First Day Declaration, the Debtors have the

         right to seek insurance coverage under (i) four primary liability policies that Zurich American

         Insurance Company (“Zurich”) issued to Luzenac America (a prior owner of the Debtors) from

         May 1997 to May 2001 with total aggregate limits of liability of $20 million and (ii) ten primary

         liability policies that Zurich issued to entities affiliated with Rio Tinto (another prior owner of

         the Debtors) from May 2001 to May 2011 with total aggregate limits of $480 million

         (collectively, the “Zurich Policies”).

                    18.      The Debtors also have the right to seek insurance coverage under four primary

         general liability policies and four umbrella polices issued by XL Insurance America, Inc. (“XL”)

         to Imerys USA and its subsidiaries for the period of January 2011 to January 2015 (collectively,

         the “XL Policies”). The four primary XL Policies had total aggregate limits of $4 million, and

         the four umbrella XL Policies had total aggregate limits of $34 million. It is the Proposed FCR’s




         16
              Capitalized terms not otherwise defined herein have the meanings given to them in the Complaint.
         17
              First Day Declaration ¶¶ 38–45.

01:24335170.1

                                                                    8
       Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 10 of 94
       Case 1:19-mc-00103-UNA
                    Case 19-50115-LSS
                                  DocumentDoc
                                            4-13
                                               25 Filed
                                                    Filed04/18/19
                                                          03/29/19 Page
                                                                    Page109of
                                                                           of22
                                                                              16PageID #: 531




         understanding that, as of the Petition Date, the XL Policies have total remaining limits of

         approximately $37 million.18

                        19.   Based on his prepetition diligence, the Proposed FCR understands that the

         Debtors also have the right to seek the proceeds from various insurance policies issued to

         (i) Standard Oil (Indiana) and (ii) J&J and its subsidiaries. The Standard Oil (Indiana) policies

         and J&J policies had total aggregate limits of approximately $1.2 billion and approximately $2

         billion, respectively, although the remaining and available limits on these policies were unknown

         as of the Petition Date.19

                        20.   Finally, and most significantly here, the Debtors have rights to the proceeds of the

         Insurance Policies that provide coverage for liabilities arising out of the talc business of Cyprus.

         More specifically, the Debtors have the right to seek insurance coverage under (i) four primary

         liability policies issued by The American Insurance Company from May 1961 to October 1964

         and (ii) umbrella and excess policies issued by various insurers from April 1962 to July 1986

         with total aggregate limits of approximately $180 million.20

                        21.   Given the FCR’s fiduciary duty to protect the interests of Future Claimants and to

         assure that trust funding will be sufficient to compensate Future Claimants fairly, it is critical that

         the FCR be permitted to intervene to protect against the potential dissipation of estate assets that

         could otherwise be used to compensate Future Claimants.




         18
              See id. ¶ 40.
         19
              See id. ¶ 41.
         20
              See id.

01:24335170.1

                                                               9
       Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 11 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                  Document
                                         Doc4-13
                                              25 Filed
                                                   Filed04/18/19
                                                         03/29/19 Page
                                                                   Page11
                                                                        10ofof22
                                                                               16PageID #: 532




                                                   RELIEF REQUESTED21

                 22.      The Proposed FCR respectfully requests that the Court enter an order permitting

         the FCR to intervene as of right in the Action as a plaintiff pursuant to Rule 24(a) of the Federal

         Rules of Civil Procedure (the “Rules”). Alternatively, the Proposed FCR respectfully requests

         that the Court exercise its discretion and enter an order permitting the FCR to intervene in the

         Action pursuant to Rule 24(b)(1)(B). For the convenience of the current parties to the Action,

         and in the interest of being judicious about his participation in the Action, the Proposed FCR

         hereby adopts and incorporates the Debtors’ Complaint by reference with respect to the relief it

         seeks against the Defendants, while reserving all of the FCR’s rights as to any other or further

         relief. As such, the Proposed FCR will not file a pleading stating a claim or defense as would

         otherwise be required under Rule 24(c), unless the Court orders otherwise. In addition, the

         Proposed FCR does not intend to serve duplicative discovery or take other duplicative actions,

         and will coordinate with the other parties to the Action to work within the current schedule.

                                        BASIS FOR THE RELIEF REQUESTED

         I.      The FCR Has an Absolute Right to Intervene in the Action Under Rule 24(a).

                 Under Rule 24(a) of the Federal Rules of Civil Procedure, the FCR has an absolute right

         to intervene in the Action if (i) a federal statue gives him or her an unconditional right to

         intervene or (ii) disposing of the Action would impair or impede the FCR’s ability to protect

         Future Claimants’ interest in the Debtors’ insurance assets and existing parties to the Action




         21
           Prior to filing this Motion, the undersigned counsel to the Proposed FCR contacted counsel to the Debtors, the
         Committee, and the Defendants to obtain their consent with respect to the FCR’s request to intervene in the Action.
         The Debtors and Committee have provided their consent, and the Defendants have informed the Proposed FCR that
         they will decide whether to consent to the FCR’s intervention after reviewing this Motion.

01:24335170.1

                                                                 10
       Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 12 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                  Document
                                         Doc4-13
                                              25 Filed
                                                   Filed04/18/19
                                                         03/29/19 Page
                                                                   Page12
                                                                        11ofof22
                                                                               16PageID #: 533




         would not adequately represent that interest.22 Permitting the FCR’s intervention is mandatory if

         either prong is met. Here, the FCR easily meets both.

                A. The FCR Has the Right to Intervene in the Action Under Rule 24(a)(1).

                    23.       Rule 24(a)(1) requires that any person must be allowed to intervene if there is a

         federal statute that provides an “unconditional right” for that person to intervene. Here, the FCR

         has an unconditional right to intervene under §§ 105, 524(g), and 1109(b) of the Bankruptcy

         Code.

                    24.       To the extent a debtor is seeking confirmation of a plan pursuant to which the

         court will issue an injunction channeling future claims to a trust, § 524(g) requires a legal

         representative be appointed for the purpose of protecting the rights of future claimants.23 As

         noted above, the Debtors’ “primary goal in filing these Chapter 11 Cases” is to confirm a plan of

         reorganization that relies, in part, on §§ 105 and 524(g) of the Bankruptcy Code to channel Talc

         Claims to a trust.24 Accordingly, the FCR has an unconditional statutory right to intervene on

         behalf of Future Claimants under § 524(g) of the Bankruptcy Code.25

                    25.       The FCR also has an unconditional right to intervene under § 1109(b) of the

         Bankruptcy Code. Section 1109(b) provides, in pertinent part, that a party in interest “may raise

         and may appear and be heard on any issue in a case under this chapter . . . .” The FCR is




         22
              See Fed. R. Civ. P. 24(a).
         23
              See 11 U.S.C. § 524(g)(4)(B)(i).
         24
              First Day Declaration ¶ 11.
         25
           Cf. In re Celotex Corp., 377 B.R. 345, 351 (Bankr. M.D. Fla. 2006) (“[T]he Legal Representative and the TAC
         are charged with the duty of protecting the interests of the present and future Asbestos Personal Injury Claimants. If
         they are not permitted to intervene, therefore, their ability to protect their constituencies’ interests may be impaired
         or impeded, since the disposition of this action will ultimately affect . . . the amount of the funds that are available to
         pay Personal Injury Claims.”).

01:24335170.1

                                                                     11
       Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 13 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                  Document
                                         Doc4-13
                                              25 Filed
                                                   Filed04/18/19
                                                         03/29/19 Page
                                                                   Page13
                                                                        12ofof22
                                                                               16PageID #: 534




         indisputably a party in interest under § 1109(b).26 The Third Circuit has also made clear that a

         party’s unconditional right to appear and be heard under § 1109(b) extends to adversary

         proceedings such as the Action.27 Indeed, the proposed order appointing the Proposed FCR is

         explicit that the FCR will have “standing under section 1109(b) of the Bankruptcy Code to be

         heard as a party-in-interest in all matters related to the Chapter 11 Cases and shall have such

         powers and duties of a committee, as set forth in section 1103 of the Bankruptcy Code, as are

         appropriate for a Future Claimants’ Representative.”28

                    26.      Accordingly, §§ 524(g) and 1109(b) of the Bankruptcy Code give the FCR an

         “unconditional right” to intervene in the Action under Rule 24(a)(1). This alone is sufficient for

         the Court to grant the Motion.

                B. The FCR Has the Right to Intervene in the Action Under Rule 24(a)(2).

                    27.      Rule 24(a)(2) also entitles the FCR to intervene in the Action as of right.

         According to Third Circuit law, a party seeking to intervene under Rule 24(a)(2) need only show:

         “1) a timely application for leave to intervene, 2) a sufficient interest in the underlying litigation,

         3) a threat that the interest will be impaired or affected by the disposition of the underlying

         action, and 4) that the existing parties to the action do not adequately represent the prospective

         intervenor’s interests.”29 These four factors are easily established here.


         26
           See, e.g., In re Amatex Corp., 755 F.2d 1034, 1042 (3d Cir. 1985) (“Future claimants are undeniably parties in
         interest to these reorganization proceedings pursuant to the broad, flexible definition of that term . . . .” (quoting In
         re Johns-Manville Corp., 36 B.R. 743, 749 (Bankr. S.D.N.Y. 1984), aff’d, In re Johns-Manville Corp., 40 B.R. 219
         (S.D.N.Y. 1984))).
         27
            See In re Marin Motor Oil, Inc., 689 F.2d 445, 451 (3d Cir. 1982) (holding that § 1109(b) gave the creditors’
         committee the unconditional right to participate in an adversary proceeding because “the exact language of section
         1109(b) . . . grants a right to appear and be heard not in ‘a case’ but ‘on any issue in a case’”); see also Phar-Mor,
         Inc. v. Coopers & Lybrand, 22 F.3d 1228, 1240 (3d Cir. 1994) (“[W]e hold that § 1109(b) as interpreted by Marin
         allows creditors’ committees to intervene in non-core, ‘related to’ proceedings pending in a federal district court.”).
         28
              FCR Appointment Motion at Ex. A (emphasis added).
         29
              Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 220 (3d Cir. 2005).

01:24335170.1

                                                                     12
       Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 14 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                  Document
                                         Doc4-13
                                              25 Filed
                                                   Filed04/18/19
                                                         03/29/19 Page
                                                                   Page14
                                                                        13ofof22
                                                                               16PageID #: 535




                    28.     First, the Motion is timely because “proceedings of substance on the merits” have

         not yet occurred and because current parties to the Action would not be prejudiced by the FCR’s

         intervention.30 The FCR is adopting and incorporating the Debtors’ Complaint by reference with

         respect to the relief it seeks against the Defendants, while reserving the FCR’s rights as to any

         other or further relief, and will coordinate with the other parties to the Action to work within the

         current schedule. Thus, intervention by the FCR will not delay or impede the Action. Moreover,

         this Motion is being filed before an order has even been entered appointing the FCR who will

         protect the rights of Future Claimants in connection with the Action. Accordingly, the Motion is

         plainly timely.

                    29.     Second, Future Claimants have a substantial interest in the Action.31 The Debtors’

         stated goal in seeking declaratory and injunctive relief is to stop Defendants’ attempts to access

         and deplete the proceeds of the Insurance Policies.32 Depletion of the Debtors’ insurance

         proceeds would have a material impact on the amounts otherwise available to Future Claimants,

         through a trust, to cover talc-related claims.33 As the statutory fiduciary representative of all

         Future Claimants, the FCR has a direct interest in asserting and protecting the rights of Future

         Claimants.



         30
           Cf. Mountain Top Condo. Ass’n v. Dave Stabbert Master Builder, Inc., 72 F.3d 361, 369–70 (3d Cir. 1995)
         (holding that intervention was timely when “proceedings of substance on the merits” had not yet occurred and
         current parties would not be prejudiced by intervention); Consol. SWINC Estate v. ACE USA, Inc. (In re Stone &
         Webster, Inc.), 380 B.R. 366, 370 (Bankr. D. Del. 2008) (same).
         31
           See Liberty Mut. Ins. Co., 419 F.3d at 220 (holding that “[t]o establish a sufficient interest for intervention,” an
         intervenor must show “‘an interest relating to the property or transaction which is the subject of the action’”
         (quoting Mountain Top Condo., 72 F.3d at 366)).
         32
              See Complaint ¶ 2.
         33
           See, e.g., Complaint ¶ 37 (“[F]ailure to grant the requested injunction would irreparably harm the Debtors’
         reorganization efforts by allowing a third party to utilize property of the Debtors’ estates that would otherwise be
         available to fund a trust in furtherance of the Debtors’ efforts to effectuate a restructuring plan that will provide for
         the fair and equitable treatment of all Talc Claims.”).

01:24335170.1

                                                                     13
       Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 15 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                  Document
                                         Doc4-13
                                              25 Filed
                                                   Filed04/18/19
                                                         03/29/19 Page
                                                                   Page15
                                                                        14ofof22
                                                                               16PageID #: 536




                    30.      Third, the Future Claimants’ interests may be impaired or otherwise affected by

         the disposition of the Action.34 As noted above, the Court is being called upon to, among other

         things, stop Defendants’ attempts to access and deplete the proceeds of the Insurance Policies.35

         As such, the outcome of the Action will have a material impact on the amounts otherwise

         available to Future Claimants, through a trust, to cover Talc Claims.36 Again, the FCR, as the

         statutory fiduciary representative of all Future Claimants, has a strong interest in presenting

         arguments on the issues raised in the Complaint to protect Future Claimants against a potential

         reduction in the available compensation.

                    31.      Lastly, no existing party adequately represents Future Claimants’ interests in this

         Action. To prevail on this factor, the FCR need only show that the representation of Future

         Claimants’ interests “may be inadequate.”37 Accordingly, the FCR “‘has a minimal burden of

         showing that the existing parties cannot adequately represent its interest.’”38 In Celotex, for

         example, the Bankruptcy Court held that the future claimants’ representative and the trust

         advisory committee comprised of current claimants each met the “minimal burden” to intervene

         in an adversary proceeding that could affect trust assets. As the Celotex court explained, the

         future claimants’ representative and the trust advisory committee “have singular constituencies

         with clear economic interests.”



         34
           See Dev. Fin. Corp. v. Alpha Housing & Health Care, 54 F.3d 156, 162 (3d Cir. 1995) (holding that a party
         seeking intervention must demonstrate that the underlying lawsuit represents a tangible threat to its legally
         protectable interest); see also Rule 24, Advisory Committee Notes, 1966 Amendments (“If an absentee would be
         substantially affected in a practical sense by the determination made in an action, he should . . . be entitled to
         intervene.”).
         35
              See Complaint ¶ 2.
         36
              See, e.g., Complaint ¶ 37.
         37
              Mountain Top, 72 F.3d at 368–69 (internal quotation omitted).
         38
              Celotex, 377 B.R. at 351 (quoting Georgia v. U.S. Army Corps of Eng’rs, 302 F.3d 1242, 1245 (11th Cir. 2002)).

01:24335170.1

                                                                   14
       Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 16 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                  Document
                                         Doc4-13
                                              25 Filed
                                                   Filed04/18/19
                                                         03/29/19 Page
                                                                   Page16
                                                                        15ofof22
                                                                               16PageID #: 537




                    32.      The Third Circuit has similarly explained that, “future claimants require their own

         spokesperson” because the debtor and the creditors’ committee do not “have interests similar to

         those of future claimants . . . .”39 Indeed, neither the Debtors nor the Committee owe a fiduciary

         duty to Future Claimants. It is only the FCR who can provide the “vigorous and faithful

         vicarious representation” that ameliorates the due-process concerns associated with the unknown

         and asymptomatic individuals whose rights to compensation will be affected by the outcome of

         the Action.40 Without independent representation, Future Claimants risk receiving less favorable

         treatment than Current Claimants in any potential resolution of the Action.41 Indeed, it is the

         unknown Future Claimants who bear the greatest risks in chapter 11 cases such as the Debtors’.

         Once a debtor has redirected its liability to a claims-resolution trust, it is the latecomers who will

         be left with nowhere to turn if trust funding is inadequate.

                    33.      Accordingly, the FCR easily meets the standard for intervention as of right under

         Rule 24(a)(2), and the Motion should therefore be granted.

         II.        Permissive Intervention Is Warranted Under Rule 24(b).

                    34.      Alternatively, the FCR seeks permission to intervene under Rule 24(b)(1)(B),

         which states that “[o]n timely motion, the court may permit anyone to intervene who . . . has a

         claim or defense that shares with the main action a common question of law or fact.”42

         Permissive intervention is warranted, given that the Motion is timely and there is a substantial

         overlap of questions of law and fact between the FCR’s arguments and the Debtors’ likely



         39
              Amatex, 755 F.2d at 1042-43.
         40
              Diamond Shamrock Chems., 996 F.2d at 1435.
         41
           See In re Combustion Eng’g, Inc., 391 F.3d 190, 242 (3d Cir. 2004) (recounting how future claimants received
         “demonstrably unequal” treatment under deal struck before appointment of future claimants’ representative).
         42
              Fed. R. Civ. P. 24(b)(1)(B).

01:24335170.1

                                                                15
       Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 17 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                  Document
                                         Doc4-13
                                              25 Filed
                                                   Filed04/18/19
                                                         03/29/19 Page
                                                                   Page17
                                                                        16ofof22
                                                                               16PageID #: 538




         arguments in this Action. Moreover, as noted above, permitting the FCR to intervene will not

         unduly delay or prejudice the adjudication of the existing parties’ rights.43

                                                         CONCLUSION

                  For the reasons set forth above, the Proposed FCR respectfully requests that the Court

         grant the Motion and enter the proposed order, annexed hereto as Exhibit A, approving the

         intervention of the FCR as a plaintiff in the Action pursuant to Rule 24(a) or, alternatively, Rule

         24(b)(1)(B).

        Dated: March 29, 2019                         YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                       /s/ Sharon M. Zieg
                                                      Robert S. Brady (No. 2847)
                                                      Edwin J. Harron (No. 3396)
                                                      Sharon M. Zieg (No. 4196)
                                                      Rodney Square
                                                      1000 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 571-6600
                                                      Facsimile: (302) 571-1253
                                                      Email: rbrady@ycst.com
                                                      Email: eharron@ycst.com
                                                      Email: szieg@ycst.com
                                                      Ema
                                                      Proposed Counsel to the Proposed FCR




         43
           See Rule 24(b)(3) (“In exercising its discretion, the court must consider whether the intervention will unduly delay
         or prejudice the adjudication of the original parties’ rights.”).

01:24335170.1

                                                                  16
       Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 18 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                  Document
                                         Doc4-13
                                              25-1Filed
                                                     Filed
                                                        04/18/19
                                                           03/29/19Page
                                                                      Page
                                                                        18 of
                                                                           1 of
                                                                              223PageID #: 539




                                              Exhibit A

                                           Proposed Order




01:24335170.1
       Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 19 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                  Document
                                         Doc4-13
                                              25-1Filed
                                                     Filed
                                                        04/18/19
                                                           03/29/19Page
                                                                      Page
                                                                        19 of
                                                                           2 of
                                                                              223PageID #: 540




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                          Chapter 11


         IMERYS TALC AMERICA, INC., et al.,1                             Case No. 19-10289 (LSS)


                           Debtors.                                      (Jointly Administered)


         IMERYS TALC AMERICA, INC. IMERYS
         TALC VERMONT, INC. and IMERYS TALC
         CANADA, INC.,
                                                                         Adv. Pro. No. 19-50115 (LSS)

                           Plaintiffs,


                           v.


         CYPRUS AMAX MINERALS COMPANY
         and CYPRUS MINES CORPORATION,


                           Defendants.


                         ORDER GRANTING THE PROPOSED FUTURE CLAIMANTS’
                             REPRESENTATIVE’S MOTION TO INTERVENE

                  Upon consideration of the motion (the “Motion”) of James L. Patton, Jr., the proposed

         legal representative (the “Proposed FCR”) for future talc personal-injury claimants against the

         Debtors (“Future Claimants”), in his own right or on behalf of such other person as the Court

         may ultimately appoint as the representative for Future Claimants in these chapter 11 cases (as

         appointed, the “FCR”), to intervene as a plaintiff in the above-captioned action (the “Action”);


         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
         Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.

01:24335170.1
       Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 20 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                  Document
                                         Doc4-13
                                              25-1Filed
                                                     Filed
                                                        04/18/19
                                                           03/29/19Page
                                                                      Page
                                                                        20 of
                                                                           3 of
                                                                              223PageID #: 541




         and appropriate notice having been provided to all parties in interest; and for good cause

         appearing therefor;

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is granted.

                2.      The FCR is permitted to intervene as a plaintiff in the Action.

                3.      This Court shall retain jurisdiction to hear and determine all matters arising from

         or related to the implementation of this order.

         Dated: __________________, 2019               ____________________________________
         Wilmington, Delaware                          LAURIE SELBER SILVERSTEIN
                                                       UNITED STATES BANKRUPTCY JUDGE




01:24335170.1

                                                           2
      Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                    Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 21 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                 Document
                                        Doc 4-13
                                              25-2Filed
                                                     Filed
                                                        04/18/19
                                                           03/29/19Page
                                                                      Page
                                                                        21 of
                                                                           1 of
                                                                              222PageID #: 542



                                       CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on March 29, 2019, the foregoing The Proposed
         Future Claimants’ Representative’s Motion to Intervene was served upon the following in
         the manner indicated below:

           RICHARDS, LAYTON & FINGER, P.A.              LATHAM & WATKINS LLP
           Mark D. Collins, Esq.                        Jeffrey E. Bjork, Esq.
           Michael J. Merchant, Esq.                    Kimberly A. Posin, Esq.
           Marcos A. Ramos, Esq.                        Helena G. Tseregounis, Esq.
           Amanda R. Steele, Esq.                       Amy C. Quartarolo, Esq.
           One Rodney Square                            355 South Grand Avenue, Suite 100
           920 North King Street                        Los Angeles, California 90071-1560
           Wilmington, Delaware 19801                   jeff.bjork@lw.com
           collins@rlf.com                              kim.posin@lw.com
           merchant@rlf.com                             helena.tseregounis@lw.com
           ramos@rlf.com                                amy.quartarolo@lw.com
           steele@rlf.com                               Electronic Mail and First Class Mail
           Electronic Mail and Hand Delivery

           LATHAM & WATKINS LLP                         LATHAM & WATKINS LLP
           Richard A. Levy, Esq.                        George A. Davis, Esq.
           330 North Wabash Avenue, Suite 2800          Keith A. Simon, Esq.
           Chicago, Illinois 60611                      885 Third Avenue
           richard.levy@lw.com                          New York, New York 10022
           Electronic Mail and First Class Mail         george.davis@lw.com
                                                        keith.simon@lw.com
                                                        Electronic Mail and First Class Mail

           NEAL, GERBER & EISENBERG LLP                 MORRIS NICHOLS ARSHT &
           Angela R. Elbert, Esq.                       TUNNELL LLP
           Jason A. Frye, Esq.                          Robert J. Dehney, Esq.
           Two North LaSalle Street, Suite 1700         Gregory Werkheiser, Esq.
           Chicago, Illinois 60602-3801                 Matthew O. Talmo, Esq.
           aelbert@nge.com                              1201 North Market Street
           jfrye@nge.com                                P.O. Box 1347
           Electronic Mail and First Class Mail         Wilmington, Delaware 19899-1347
                                                        rdehney@MNAT.com
                                                        gwerkheiser@MNAT.com
                                                        mtalmo@MNAT.com
                                                        Electronic Mail and Hand Delivery




01:24333998.1
        Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                       Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 22 of 94
       Case 1:19-mc-00103-UNA
                   Case 19-50115-LSS
                                  Document
                                         Doc
                                           4-13
                                              25-2Filed
                                                     Filed
                                                        04/18/19
                                                           03/29/19Page
                                                                      Page
                                                                        22 of
                                                                           2 of
                                                                              222PageID #: 543



           Paul E. Heath, Esq.                          Natalie D. Ramsey, Esq.
           Katherine Drell Grissel, Esq.                Mark A. Fink, Esq.
           VINSON & ELKINS LLP                          Davis Lee Wright, Esq.
           Trammell Crow Center                         ROBINSON & COLE LLP
           2001 Ross Avenue, Suite 3900                 1000 N. West Street, Suite 1200
           Dallas, Texas 75201-2975                     Wilmington, Delaware 19801
           pheath@velaw.com                             nramsey@rc.com
           kgrissel@velaw.com                           mfink@rc.com
           Electronic Mail and First Class Mail         dwright@rc.com
                                                        lkrepto@rc.com
                                                        Electronic Mail and Hand Delivery

           Michael R. Enright, Esq.                     Rachel C. Strickland, Esq.
           Patrick M. Birney, Esq.                      Jeffrey B. Korn, Esq.
           Christopher J. Hug, Esq.                     Daniel I. Forman, Esq.
           280 Trumbull Street                          Jonathan D. Waisnor, Esq.
           Hartford, Connecticut 06103                  WILLKIE FARR & GALLAGHER LLP
           menright@rc.com                              787 Seventh Avenue
           pbirney@rc.com                               New York, New York 10019
           Electronic Mail and First Class Mail         rstrickland@willkie.com
                                                        jkorn@willkie.com
                                                        dforman@willkie.com
                                                        jwaisnor@willkie.com
                                                        Electronic Mail and First Class Mail




        Dated: March 29, 2019                YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                              /s/ Sharon M. Zieg
                                             Robert S. Brady (No. 2847)
                                             Edwin J. Harron (No. 3396)
                                             Sharon M. Zieg (No. 4196)
                                             Sara Beth A.R. Kohut (No. 4137)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             Email: rbrady@ycst.com
                                             Email: eharron@ycst.com
                                             Email: szieg@ycst.com
                                             Email: skohut@ycst.com

                                             Proposed Counsel to the Proposed FCR

01:24333998.1
  Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04   Desc
               Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 23 of 94

Case 1:19-mc-00103-UNA Document 4-14 Filed 04/18/19 Page 1 of 34 PageID #: 544




                    EXHIBIT 14
          Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                              Desc
                       Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 24 of 94

        Case 1:19-mc-00103-UNA
                   Case 17-50880-BLS
                                Document
                                      Doc4-14
                                          64-1 Filed
                                                  Filed
                                                      04/18/19
                                                        08/23/17Page
                                                                  Page
                                                                     2 of1 34
                                                                           of 1PageID #: 545

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801

In Re:                                                       Chapter: 11
TK Holdings, Inc., et al.
     Debtor                                                  Bankruptcy No. 17−11375−BLS
__________________________________________

TK Holdings Inc.

         Plaintiff                                           Adversary No. 17−50880−BLS

         vs.

State of Hawai'i, by its Office of Consumer Protection
, et al.

         Defendant

        NOTICE OF FILING OF TRANSCRIPT AND OF DEADLINES RELATED TO RESTRICTION AND
                                         REDACTION

    A transcript of the proceeding held on 8/16/2017 was filed on 8/23/2017 . The following deadlines apply:

    The parties have 7 days to file with the court a Notice of Intent to Request Redaction of this transcript. The
deadline for filing a request for redaction is 9/13/2017 .

    If a request for redaction is filed, the redacted transcript is due 9/25/2017 .

     If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is 11/21/2017 unless extended by court order.

    To review the transcript for redaction purposes, you may purchase a copy from the transcriber (see docket for
Transcriber's information) or you may view the document at the clerk's office public terminal.




                                                                                Una O'Boyle, Clerk of Court

Date: 8/23/17




(ntc)
         Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                             Desc
                      Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 25 of 94

     Case 1:19-mc-00103-UNA
                Case 17-50880-BLS
                             Document
                                   Doc4-14
                                       64-2 Filed
                                               Filed
                                                   04/18/19
                                                     08/23/17Page
                                                               Page
                                                                  3 of1 34
                                                                        of 1PageID #: 546

                                                    Notice Recipients
District/Off: 0311−1                       User: Brandon                        Date Created: 8/23/2017
Case: 17−50880−BLS                         Form ID: ntcAP                       Total: 2


Recipients submitted to the BNC (Bankruptcy Noticing Center):
ust         U.S. Trustee      Office of the United States Trustee     J. Caleb Boggs Federal Building        844 King Street,
            Suite 2207       Lockbox 35        Wilmington, DE 19801
ust         U.S. Trustee      Office of United States Trustee     J. Caleb Boggs Federal Building         844 King Street, Suite
            2207       Lockbox 35         Wilmington, DE 19899−0035
                                                                                                                     TOTAL: 2
   Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04              Desc
                Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 26 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                       Filed04/18/19
                                             08/23/17 Page
                                                        Page
                                                           4 of
                                                             1 of
                                                                3431
                                                                   PageID #: 547



    1                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE
    2

    3   IN RE:                                .   Chapter 11
                                              .
    4   TK HOLDINGS, INC., et al.,            .
                                              .   Case No. 17-11375 (BLS)
    5                                         .
                       Debtors.               .
    6   . . . . . . . . . . . . . . . .       .
        TK HOLDINGS INC., et al.,             .   Adv. Pro. No. 17-50880
    7                                         .
                          Plaintiffs,         .
    8                                         .
            - against -                       .
    9                                         .
        STATE OF HAWAII, by its Office        .
   10   Of Consumer Protection,               .   Courtroom No. 5
        GOVERNMENT OF THE UNITED STATES       .   824 Market Street
   11   VIRGIN ISLANDS, STATE OF NEW          .   Wilmington, Delaware 19801
        MEXICO, ex rel. HECTOR BALDERAS       .
   12   Attorney General, et al.,             .   August 16, 2017
                                              .   11:00 A.M.
   13                  Defendants.            .
        . . . . . . . . . . . . . . . .       .
   14
                               TRANSCRIPT OF HEARING
   15                   BEFORE HONORABLE BRENDAN L. SHANNON
                          UNITED STATES BANKRUPTCY JUDGE
   16
        TELEPHONIC APPEARANCES:
   17
        For the Debtors:              Marcia Goldstein, Esquire
   18                                 Theodore Tsekerides, Esquire
                                      Matthew Goren, Esquire
   19                                 Ronit Berkovich, Esquire
                                      Konrad L. Cailteux, Esquire
   20                                 Brett Michael Haywood, Esquire
                                      WEIL GOTSHAL & MANGES LLP
   21                                 767 Fifth Avenue
                                      New York, New York 10153
   22
                                      Mark D. Collins, Esquire
   23                                 Michael Joseph Merchant, Esquire
                                      Amanda Steele, Esquire
   24                                 Russell Silberglied, Esquire
                                      RICHARDS LAYTON & FINGER
   25                                 920 N. King Street
                                      Wilmington, Delaware 19801
   Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04              Desc
                Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 27 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                       Filed04/18/19
                                             08/23/17 Page
                                                        Page
                                                           5 of
                                                             2 of
                                                                3431
                                                                   PageID #: 548



    1   ECRO:                         DANA MOORE

    2   Transcription Service:        Reliable
                                      1007 N. Orange Street
    3                                 Wilmington, Delaware 19801
                                      Telephone: (302) 654-8080
    4                                 E-Mail: gmatthews@reliable-co.com

    5   Proceedings recorded by electronic sound recording:
        transcript produced by transcription service.
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
   Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 28 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                       Filed04/18/19
                                             08/23/17 Page
                                                        Page
                                                           6 of
                                                             3 of
                                                                3431
                                                                   PageID #: 549
                                                                                3

    1                                     INDEX

    2                                                                Page

    3       TELEPHONIC HEARING

    4
            RULING                                                          4
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
   Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04              Desc
                Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 29 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                       Filed04/18/19
                                             08/23/17 Page
                                                        Page
                                                           7 of
                                                             4 of
                                                                3431
                                                                   PageID #: 550
                                                                            4

    1          (Telephonic hearing commenced at 11:00 a.m.)

    2                THE COURT:    Good morning, counsel, this is Judge

    3   Shannon.    I understand from the operator that all necessary

    4   parties are on the call.

    5                This is a hearing in the TK Holdings family of

    6   cases; case number 17-11375.

    7                This is the time that the court has set to issue

    8   its ruling on the debtors’ request for a preliminary

    9   injunction in Adversary Proceeding Number 17-50880.

   10                The court conducted a hearing last Wednesday, at

   11   which extensive argument was heard and evidence was adduced

   12   on behalf of all effected parties.

   13                At the conclusion of the hearing, the court took

   14   the matter under advisement with a commitment to provide a

   15   ruling today.

   16                As I said at the end of the hearing, given the

   17   significance and complexity of the issues that are before the

   18   court, as well as the number of effected parties, it is an

   19   understatement to say that I would prefer to address this

   20   dispute by way of formal written opinion.

   21                But the circumstances of this case do not afford

   22   the time that such an opinion would take.          So, I will provide

   23   my ruling orally today and I will try to be as clear as I

   24   can, but I would appreciate your patience, and I warn you

   25   that you may have to bear with me a bit as I go on this
   Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04              Desc
                Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 30 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                       Filed04/18/19
                                             08/23/17 Page
                                                        Page
                                                           8 of
                                                             5 of
                                                                3431
                                                                   PageID #: 551
                                                                            5

    1   morning.

    2                Before I rule, I must take a moment to acknowledge

    3   and commend the parties.       The briefing was thorough,

    4   excellent and helpful, and the presentations by counsel last

    5   week helped greatly to clarify the complex dispute that’s

    6   before the court.

    7                Also, it is not lost on me how much coordination

    8   and cooperation was required among the parties to timely

    9   provide the court with a manageable and, as I said, excellent

   10   set of briefing.

   11                In summary, I will grant in part and deny in part

   12   the request for a preliminary injunction.          I will enter the

   13   requested injunction as to the state actions for a period of

   14   ninety (90) days through and including November 15, 2017,

   15   including an injunction to cover Takata Corp or TKJP as I

   16   find that Bankruptcy Code Section 1521(d) does not preclude

   17   me from entering that relief.

   18                So, I will enjoin the state actions as they relate

   19   to the debtors and the other defendants, therein.

   20                I will also grant the motion and enter the

   21   requested preliminary injunction for a period of ninety (90)

   22   days through and including November 15, 2017 as to all of the

   23   individual other than the multidistrict litigation currently

   24   pending in the Southern District of Florida.

   25                The MDL will not be stayed by this court as to
   Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04              Desc
                Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 31 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                       Filed04/18/19
                                             08/23/17 Page
                                                        Page
                                                           9 of
                                                             6 of
                                                                3431
                                                                   PageID #: 552
                                                                            6

    1   non-debtor litigants and, specifically, as to the OEMs for

    2   specific reasons that I will discuss in a few minutes.

    3                Turning to the issue before the court, we have two

    4   broad categories of litigation the debtors would seek to

    5   stay.

    6                First, the state actions which were commenced by

    7   Hawaii, New Mexico, and the U.S. Virgin Islands.            And,

    8   second, what we have called the individual actions, which

    9   include personal injury and economic loss actions, pending in

   10   courts around the country and, in particular, in a

   11   multidistrict litigation pending in Federal District Court in

   12   Miami.

   13                This second category of individual actions breaks

   14   down further into personal injury litigation, class actions

   15   alleging economic loss or diminution in the value of vehicles

   16   on account of the debtors’ products, and, finally, litigation

   17   against the debtors for damages caused by delay or

   18   unavailability of replacement airbags.

   19                The operative feature of substantially all of this

   20   litigation for our purposes today is that the automobile

   21   manufacturers, whom we’ve collected called the OEMs or the

   22   consenting OEMs, are parties with the debtors to these

   23   litigations, either by way of having been sued alongside the

   24   debtors or having third partied in the debtors after the

   25   litigation commenced.
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                   Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 32 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             10 7ofof3431PageID #: 553
                                                                                 7

     1                 And the debtors presently enjoy the benefits of

     2   Section 362(a) and the automatic stay.             So most of this

     3   litigation is already stayed as to them with the possible

     4   exception of the state actions, which are alleged to be

     5   exempt from the automatic stay as an exercise of police or

     6   regulatory power.

     7                 What the debtors seek here is to obtain an

     8   injunction essentially to wrap the protections of the

     9   automatic stay around the consenting OEMs and TKJP while they

   10    pursue their reorganization.

   11                  The background facts are not in material dispute.

   12    TKJP, TK Holdings and their affiliates are a multinational

   13    Tier I supplier to a host of U.S. and foreign automobile

   14    manufacturers.      The debtors manufactured and sold tens of

   15    millions of airbag inflator systems containing phase

   16    stabilized ammonium nitrate as the propellant.

   17                  The record reflects that especially under

   18    environmental conditions characterized by high heat and

   19    humidity, these PSAN inflators may degrade overtime and

   20    rupture causing injury or death to the occupants of the

   21    vehicle.

   22                  The debtor has acknowledged, and the court notes,

   23    the suffering that has been caused on account of the

   24    defective airbag systems and the court has carefully reviewed

   25    the declarations of Mr. Rothenberg, Mr. Dean, and Mr. Miner
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                   Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 33 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             11 8ofof3431PageID #: 554
                                                                                 8

     1   [ph] detailing examples of the injuries suffered by their

     2   clients.    And I have had the benefit of their presentations

     3   last week to provide a human face and context to these

     4   lawsuits.

     5                 I am extremely sympathetic to the circumstances

     6   that these claimants face and I am particularly sensitive to

     7   the argument raised by the tort claimant’s committee and

     8   others regarding the potential consequences of a delay in

     9   their lawsuits and, frankly, a delay in these injured persons

   10    having their day in court.

   11                  The record reflects that there’s been a criminal

   12    investigation by federal authorities and, ultimately, a plea

   13    arrangement for Takata that, among other things, must be

   14    funded by the end of February 2018.            The record reflects that

   15    the debtors have filed these cases pursuant to a bankruptcy

   16    strategy or business plan that contemplates the sale of

   17    substantially all of the debtors’ assets to Key Safety

   18    Systems pursuant to a plan of reorganization, with these

   19    debtors retaining assets and operations related to

   20    manufacturing of replacement kits to support the ongoing

   21    product recall requirements.

   22                  The record further reflects that the debtors

   23    advised the court at the outset of these cases that they had

   24    to obtain the support of a consenting OEMs for their

   25
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                   Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 34 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             12 9ofof3431PageID #: 555
                                                                                 9

     1   reorganization strategy.         That support has been memorialized,

     2   in part, in an accommodation agreement that is presently

     3   scheduled to be presented to the court in September.

     4                 No plan of reorganization has been filed at this

     5   point.    And the debtors have advised the court that they are

     6   finalizing documentation relating to the plan and the

     7   transaction with Key.

     8                 And so, we are here today with the debtor

     9   requesting injunctive relief out of an expressed concern that

   10    the various litigations that I mentioned above may delay,

   11    distract from, or disrupt the debtors’ intended

   12    reorganization strategy.

   13                  Specifically, the debtors have requested that this

   14    court enter a preliminary injunction to enjoin the state

   15    actions and all of the individual litigation against TKJP and

   16    the OEMs in order to afford them an opportunity to focus on

   17    and pursue their reorganization plan.

   18                  The requested duration of the injunction by the

   19    debtors is six months to take them through confirmation on

   20    the timeline that was described by the debtors at the outset

   21    of these cases.      However, in the absence of a filed plan and

   22    related documents, I am not prepared to afford the debtors

   23    the full runway that they have requested.

   24                  From the debtors’ representations, I expect the

   25    transaction documents and a plan will be filed long before
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 35 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            1310
                                                               of of
                                                                  3431
                                                                     PageID #: 556
                                                                               10

     1   the expiration of the ninety (90) day stay that I am

     2   imposing.    And if the debtors at that time wish to seek a

     3   further extension of the stay perhaps to presumably get them

     4   through confirmation, then I expect we will have a more

     5   complete record upon which all parties may evaluate the

     6   proposed reorganization, which lies at the heart of the

     7   debtors’ request for injunctive relief.

     8                As always, the court starts with the determination

     9   of its jurisdiction over the pending matter.           All parties

   10    have correctly observed that Bankruptcy Code Section 105(a)

   11    does not provide, in the words of the court in Combustion

   12    Engineering, “an independent source of subject matter

   13    jurisdiction.”

   14                 Instead, this court’s jurisdiction must be

   15    established under 28 U.S.C. Sections 1334 and 157.             And,

   16    again, all parties have briefed it, but it bears repeating

   17    that bankruptcy Courts possess jurisdiction by referral from

   18    the District Court of proceedings arising under Title 11 or

   19    arising in or related to cases under Title 11.            Today, our

   20    focus is on this court’s related to jurisdiction.

   21                 An analysis of this court’s related to

   22    jurisdiction must begin with consideration of a Third

   23    Circuit’s seminal decision in Pacor which articulated an

   24    expansive test finding related to jurisdiction if a matter

   25    could have any conceivable effect on the reorganization
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 36 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            1411
                                                               of of
                                                                  3431
                                                                     PageID #: 557
                                                                             11

     1   effort of the debtors.      Subsequent cases have refined and

     2   clarified this analysis.

     3                At bottom, case law teaches that this court must

     4   find an identity of interest between the debtors and the non-

     5   debtor defendants and the court must also find that the

     6   reorganization process will be detrimentally affected in the

     7   absence of relief.

     8                As to the state actions, the parties have not

     9   contended that this court lacks subject matter jurisdiction

   10    over this matter as it relates to the debtors.            The focus of

   11    the parties’ submissions was largely on whether the state

   12    actions are protected from an injunction because they are

   13    regulatory or police powers under Section 362(b)(4) or,

   14    alternatively, that the debtors have not carried their heavy

   15    evidentiary burden for the entry of an injunction on the

   16    merits.

   17                 The court’s subject matter jurisdiction to enjoin

   18    the state actions as to the OEMs and TKJP, relies on the

   19    related to jurisdiction analysis that the court must perform

   20    as to the individual actions, which I will discuss in a

   21    moment.    And in which I can conclude that the court does, in

   22    fact, possess related to jurisdiction to support the entry of

   23    the injunctive relief to stay pending litigation against non-

   24    debtors.

   25
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 37 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            1512
                                                               of of
                                                                  3431
                                                                     PageID #: 558
                                                                             12

     1                Accordingly, the court concludes that it has

     2   subject matter jurisdiction to hear the debtors’ request as

     3   to the state actions, and I will turn to the merits in a

     4   moment.

     5                This court’s jurisdiction to enjoin the

     6   prosecution of the individual actions against the consenting

     7   OEMs and TKJP has been hotly disputed by the tort claimant’s

     8   committee, the MDL claimants, the Suarez plaintiffs, and

     9   others likely to be affected by the injunction.

   10                 I do note that the Turk plaintiffs have been

   11    dismissed from this litigation consistent with

   12    representations that were made in open court last week.

   13                 The debtors argue that this court possesses

   14    related to jurisdiction over the individual actions.             They

   15    point to the contractual indemnification obligations owed by

   16    the debtors to the consenting OEMs and TKJP and also identify

   17    risks of collateral estoppel and record taint in the event

   18    the individual actions proceed against the consenting OEMs

   19    without the debtors at the table.

   20                 In addition, the record reflects that TKJP shares

   21    an identity of interest with these debtors by virtue of its

   22    relationship within the corporate family.           And, finally, the

   23    debtors contend that allowing the individual actions to

   24    proceed will adversely impact their reorganization at this

   25    very early stage by distracting their management and by
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 38 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            1613
                                                               of of
                                                                  3431
                                                                     PageID #: 559
                                                                             13

     1   encouraging the debtors, the consenting OEMs, and the various

     2   plaintiffs to focus their efforts on matters pending in

     3   numerous forms around the country, rather than directing

     4   their energies and attention to the reorganization process in

     5   this court.

     6                 The objectors submit that the court’s related to

     7   jurisdiction is not so broad as to permit the entry of a stay

     8   for the benefit of non-debtors, such as the consenting OEMs

     9   and TKJP.    They contend that the indemnification obligations

   10    to OEMs, upon which the debtors rely, are not a sufficiently

   11    developed connection or obligation upon which to base this

   12    court’s jurisdiction.

   13                  For this point, the plaintiffs rely heavily on the

   14    decisions in W.R. Grace and in Federal Mogul, which both

   15    sides addressed and briefed extensively.

   16                  Separately, all of the objectors and,

   17    particularly, the MDL plaintiffs, note that they are not

   18    pursuing the consenting OEMs exclusively on a theory of

   19    derivative liability for the debtors’ wrongdoing.            Rather,

   20    they are also pursuing direct theories and claims alleging

   21    that the consenting OEMs acted wrongfully and with knowledge

   22    of the defective airbags and the risk that they posed to the

   23    public.     They reason that this fact undercuts the identity of

   24    interest between the OEMs and the debtors.

   25
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 39 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            1714
                                                               of of
                                                                  3431
                                                                     PageID #: 560
                                                                               14

     1                Finally, the plaintiffs dispute whether the

     2   debtors’ reorganization will suffer from delay and

     3   distraction in the absence of an injunction.           I am satisfied,

     4   as I noted, that this court has related to jurisdiction over

     5   the individual actions, sufficient to support entry of a

     6   ninety (90) stay I mentioned at the outset.

     7                I start with the indemnity issue.

     8                The record developed at this early stage of the

     9   proceeding is sufficient to establish that the debtors have

   10    significant exposure on account of their contractual

   11    indemnification obligations to the consenting OEMs.             The

   12    court received substantial evidence and testimony as to the

   13    debtors’ contractual obligations to the consenting OEMs, and

   14    the record reflects that hundreds of cross-claims have been

   15    filed against the debtors by the consenting OEMs based upon

   16    theories of indemnification and joint liability.

   17                 While the issue of the indemnities and their

   18    enforceability is not ultimately before me, in its simplest

   19    terms, I would be surprised if the situation were otherwise,

   20    and if the debtors did not have at least a meaningful

   21    prospect of indemnity exposure here.

   22                 The record is undisputed that these debtors sold

   23    part under contract to be installed in vehicles manufactured

   24    by the consenting OEMs.       And those parts have been

   25    demonstrated to fail and to cause injury.           Yes, I understand
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 40 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            1815
                                                               of of
                                                                  3431
                                                                     PageID #: 561
                                                                             15

     1   that there are other claims and other theories raised by

     2   plaintiffs against the consenting OEMs, but literally

     3   everything here begins with the delivery and installation of

     4   a defective part manufactured by the debtors.

     5                 I do not accept the objector’s contention that the

     6   OEMs inability to be indemnified for their own negligent or

     7   wrongful acts operates to vitiate the identity of interest

     8   that’s otherwise created by the contractual indemnity

     9   obligations.

   10                  This observation applies as well to the lemon law

   11    litigations where the court acknowledges that in some cases

   12    the debtors may not be a main party.          Nevertheless, in each

   13    of those cases, the debtors’ interest are at issue as the

   14    record reflects that the OEMs defenses in each of these cases

   15    will certainly revolve around the acts and omissions of the

   16    debtors.

   17                  Plaintiffs rely on W.R. Grace and Federal Mogul,

   18    but I do not believe that those two cases require a different

   19    conclusion.    As I said, the Pacor decision articulated a

   20    broad conceivable effect standard.

   21                  The Third Circuit’s decision in W.R. Grace

   22    clarified that standard as it related to indemnity

   23    obligations and held that if parties needed to prosecute and

   24    prevail in an intervening lawsuit to vindicate a right to

   25
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 41 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            1916
                                                               of of
                                                                  3431
                                                                     PageID #: 562
                                                                             16

     1   indemnity that that was too attenuated a relationship to give

     2   rise to a bankruptcy court’s related to jurisdiction.

     3                In that case, the debtor, who operated an asbestos

     4   mine, sought to stay claims brought against the state of

     5   Montana.   There was no contractual relationship between

     6   Montana and the debtor at issue in the litigation.             And what

     7   was alleged was, at best, a common law theory of indemnity

     8   that claims by citizens of Montana against the state for

     9   failure to warn and protect them from the dangers of the mine

   10    could ultimately carry through to the debtor.

   11                 The Third Circuit found this connection too remote

   12    and declined to find related to jurisdiction.

   13                 In Federal Mogul, the debtor sought to bring into

   14    the bankruptcy court thousands of asbestos related state

   15    court lawsuits against many defendants, and the court found

   16    that there was no jurisdictional predicate for that relief.

   17                 This case before me today is not analogous to an

   18    asbestos case where there are often dozens of potentially

   19    responsible parties, each one effectively to the exclusion of

   20    the others and a persistent and legitimate question of

   21    whether a plaintiff has any actual relationship to a

   22    particular defendant.

   23                 Here, every single claimant knows the vehicle they

   24    purchased and can establish the fact that it contains a

   25    Takata airbag system.
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 42 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            2017
                                                               of of
                                                                  3431
                                                                     PageID #: 563
                                                                             17

     1                As to the Federal Mogul decision, I note that the

     2   debtors in that case sought to bring a raft of state court

     3   personal injury suits into the Bankruptcy Court for

     4   disposition.    Here, by contrast, the debtors seek only a

     5   brief stay of pending non-bankruptcy litigation.

     6                I do not fully accept the MDL plaintiffs’

     7   articulation of the “absolute and automatic” indemnification

     8   standard that they derive from the W.R. Grace decision.

     9                First, that phrasing does not appear in the W.R.

   10    Grace decision and is not required by the logic of the

   11    ruling.   W.R. Grace stands largely for the proposition that

   12    routine theories of common law indemnity or joint liability

   13    are too thin a reed upon which to base a bankruptcy court’s

   14    related to jurisdiction.

   15                 This case before me is clearly distinguishable

   16    from W.R. Grace and Federal Mogul, and I’m satisfied that the

   17    debtors’ indemnity obligations meet the identity of interest

   18    prong of the subject matter jurisdiction analysis.

   19                 We turn then to the potential impact on the

   20    reorganization.     At the hearing, the objecting parties and

   21    particularly the tort claimant’s committee challenged the

   22    debtors’ evidence regarding the prospect of disruption and

   23    distraction to their reorganization.

   24                 Specifically, they have pointed to discrepancies

   25    between Mr. Caudill’s filed declarations and his testimony
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 43 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            2118
                                                               of of
                                                                  3431
                                                                     PageID #: 564
                                                                             18

     1   taken in deposition.      I do acknowledge that the debtors’

     2   case, at least as made through Mr. Caudill’s testimony, is,

     3   in fact, relatively thin.

     4                He acknowledged that he has not actively

     5   participated or attending proceedings in the many litigations

     6   that are pending.     And it is true that he struggled somewhat

     7   in deposition to identify individuals in the organization

     8   likely to be drawn away from critical duties to attend to

     9   litigation matters.

   10                 But he also testified in his deposition at page

   11    46, among several other places, that the demands of operating

   12    the debtors are overwhelming in the present context.             And he

   13    noted that while he was not personally focused on these

   14    lawsuits, personnel under his supervision such as Mr. Teal,

   15    Mr. Bowling, and Mr. Schubert are subject to being engaged

   16    with these proceedings and away from their normal duties.

   17                 Secondly, the court is entitled to take notice of

   18    the undisputed landscape of the proceedings before it.             The

   19    debtors are engaged, as was noted multiple times at trial, in

   20    the largest recall in history, while simultaneously

   21    attempting to implement a reorganization strategy around the

   22    globe involving dozens of plants and tens of thousands of

   23    employees through proceedings that are pending here and in

   24    Japan.   And, at the same time, they are a party to literally

   25    hundreds of active lawsuits involving not only injured
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 44 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            2219
                                                               of of
                                                                  3431
                                                                     PageID #: 565
                                                                             19

     1   plaintiffs but also naming the debtors’ most important

     2   customers and business partners, entities that are absolutely

     3   crucial to the reorganization effort as it is presently

     4   postured.

     5                What the debtors seek and need is a breathing

     6   spell to focus the attention of all stakeholders on the

     7   reorganization process.        And the record developed thus far

     8   supports that need.

     9                The objectors contend that the debtors’

   10    prepetition negotiations with the OEMs, while conducting the

   11    recall and participating in the litigation, is proof that no

   12    stay is necessary.      I do not accept that argument.

   13                 First of all, the overlay of being a debtor-in-

   14    possession drastically changes the burdens and demands on a

   15    corporate enterprise and its management team.            And, second,

   16    the record does not support a finding that the debtors were,

   17    in fact, easily able to manage on a prepetition basis, as

   18    these cases were commenced well before the completion of

   19    documentation critical to their reorganization.

   20                 So, I’m not satisfied that the debtors’

   21    prepetition progress undercuts their request for a stay

   22    today.

   23                 Thus, the court finds that it possesses related to

   24    jurisdiction on the grounds that, first, the contractual

   25    indemnification obligations between the debtors and the OEMs
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 45 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            2320
                                                               of of
                                                                  3431
                                                                     PageID #: 566
                                                                             20

     1   support a finding that there is an identity of interest

     2   between the debtors and the OEMs and TKJP.           And, second, I am

     3   satisfied that the continued prosecution of the state actions

     4   and the individual actions will adversely impact the debtors’

     5   efforts to reorganize.

     6                As I mentioned at the outset, I will not stay the

     7   multidistrict litigation as it relates to the consenting

     8   OEMs.   The record reflects that the MDL has been pending

     9   since 2014 and serves to consolidate scores of injury and

   10    economic loss actions into a single court in the Southern

   11    District of Florida.      The undisputed record further reflects

   12    that that litigation is well advanced.          Judge Moreno has

   13    announced his intention to commence trials in February and

   14    April 2018 and significant discovery has occurred.

   15                 I acknowledge that the parties disagree as to

   16    whether additional discovery will be needed from the debtors.

   17    But I know that the MDL has utilized a special master to

   18    coordinate and manage the ongoing discovery process among the

   19    many parties.

   20                 On balance, I don’t believe that the debtors have

   21    carried their burden to obtain a stay of the MDL as to the

   22    OEMs.   While certainly a large and complex proceeding, it is

   23    effectively a single proceeding in a single court and is,

   24    therefore presumably easier or, at least, less burdensome for

   25    the debtors to monitor on a post-petition basis.
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 46 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            2421
                                                               of of
                                                                  3431
                                                                     PageID #: 567
                                                                             21

     1                 In addition, the record reflects that there have

     2   already been several significant settlements in the MDL and

     3   the court notes that the debtors are specifically not asking

     4   for the MDL to be stayed as to approval and implementation of

     5   those settlements.

     6                 At bottom, while I do acknowledge that this court

     7   possesses jurisdiction to order a stay of the MDL, I am not

     8   satisfied that the burden upon the debtors is sufficient to

     9   warrant staying a single proceeding that captures scores of

   10    suits and embodies a coordinated approach to discovery and

   11    trial prep.

   12                  And I considered this in contrast to the risk and

   13    burden associated with hundreds of suits pending in various

   14    courts across the country. While the debtors, of course, may

   15    continue to enjoy the protection of the automatic stay as to

   16    the MDL, it is not too much ask that they monitor and

   17    participate in that proceeding as they may see fit.

   18                  We turn now to the legal standard which is

   19    governed by bankruptcy Code Section 105(a) and Rule 7065.

   20                  The elements for injunctive relief have been

   21    extensively briefed and the applicable test is well

   22    established.    Courts consider one, the debtors’ likelihood of

   23    success; two, the risk of irreparable harm; three, the

   24    balance of the harms between the debtors and non-moving

   25
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 47 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            2522
                                                               of of
                                                                  3431
                                                                     PageID #: 568
                                                                             22

     1   parties and; finally, whether public policy supports entry of

     2   the injunction.

     3                I will first address the state actions.           And for

     4   the reasons I will provide and, as I noted, I will enter a

     5   preliminary injunction staying the proceedings commenced by

     6   New Mexico, the U.S. Virgin Islands, and Hawaii for a period

     7   of ninety (90) days to and including November 15, 2017.

     8                We are proceeding under the assumption that the

     9   matters that were initiated by these state entities are, in

   10    fact, police and regulatory actions that are exempted from

   11    the automatic stay under Section 362(b)(4), although the

   12    debtors have reserved their rights to challenge these

   13    assertions at a later point.

   14                 I start with the proposition that state police

   15    power and regulatory actions are not immune from entry of

   16    preliminary injunctive relief, notwithstanding Section

   17    362(b)(4) which merely provides that such actions are not

   18    automatically stayed by virtue of a bankruptcy filing.

   19                 And this is consistent the holding in Enron which

   20    both sides discussed and mentioned in their briefing.

   21                 The states have correctly noted that the debtors

   22    bear a heavy burden to demonstrate entitlement to such

   23    relief.   Case law supports this position and common sense,

   24    likewise, dictates that a bankruptcy court should be chary of

   25
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 48 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            2623
                                                               of of
                                                                  3431
                                                                     PageID #: 569
                                                                             23

     1   interfering with the exercise of a sovereign entity’s police

     2   and regulatory power.

     3                However, I do find that the debtors carried their

     4   burden sufficient for entry of the brief ninety (90) day that

     5   I’m granting.    Before turning to the four-part test, I

     6   mentioned above, I must observe that the court’s ruling on

     7   the state action is also informed by the following

     8   circumstances that are specific to the case before me.

     9                First, the record reflects that these debtors are

   10    operating under the strict review and oversight of a federal

   11    agency, the National Highway Traffic Safety Administration,

   12    and they are conducting under federal direction and

   13    compulsion a massive recall.

   14                 These cases present an unusual and, perhaps,

   15    unique posture, at least in my experience.           The threat of

   16    injury or loss posed by the debtors’ products presents a

   17    substantial and identical risk in all 50 states in the U.S.

   18    territories.

   19                 Vehicles with components subject to the recall are

   20    literally everywhere.      And, so, while the court acknowledges

   21    that the state actions have been commenced to protect the

   22    citizens of those particular states or territories which is

   23    entirely proper and appropriate action by those authorities.

   24    The fact is that there is nothing unique about the threat to

   25    the citizens of those two states and the territory.
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 49 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            2724
                                                               of of
                                                                  3431
                                                                     PageID #: 570
                                                                             24

     1                 And that brings me to a fundamental tension

     2   between the animating principles of the Bankruptcy Code and

     3   the relief that is sought by the states in the state actions.

     4                 As we discussed at the argument last week, the

     5   state actions represent the proverbial race to the

     6   courthouse.    Each of the plaintiffs is identically situated

     7   to every other non-moving state and territory.            And any

     8   relief obtained by those entities in the state actions will

     9   necessarily be to the detriment of the citizens of other

   10    states.

   11                  Resources and funds will be committed to

   12    facilitate a remedy in New Mexico, in Hawaii, or the U.S.

   13    Virgin Islands and those resources will, thus, be unavailable

   14    for other states individually or, more importantly, for a

   15    coordinated nationwide approach.

   16                  I, of course, commend the authorities in New

   17    Mexico, Hawaii, and the U.S. Virgin Islands for their

   18    diligence in acting to protect their citizens.            But it is a

   19    core principle of the U.S. Bankruptcy laws that proceedings

   20    in other forums may be stayed in order to afford a breathing

   21    spell and, more importantly, to provide for consistent

   22    treatment of similarly situated stakeholders.            Vindication of

   23    that core principle requires the imposition of a temporary

   24    stay upon the state actions.

   25
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 50 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            2825
                                                               of of
                                                                  3431
                                                                     PageID #: 571
                                                                             25

     1                I also note that this conclusion is not affected

     2   by TKJP’s Chapter 15 filing.        And, specifically, the

     3   provisions of Bankruptcy Code Section 1521(d).

     4                The record reflects that the court ordered

     5   supplemental briefing and I appreciate the submissions that I

     6   received on Monday.      I find that Section 1521(d) has no

     7   application to the proceeding before me.          It is a bar to a

     8   foreign representative seeking to enjoin a state’s police

     9   power or regulatory action.

   10                 In this case, however, it is the Chapter 11 debtor

   11    that is seeking the relief, not the foreign representative to

   12    appear in this court late last week.          Now while the state

   13    suggests that I should treat the request by the debtors as

   14    functionally a request by TKJP and the foreign

   15    representative, I note that I am obliged to respect both the

   16    corporate separateness of these Chapter 11 debtors and TKJP,

   17    as well as to recognize the distinction between the Chapter

   18    15 proceedings and these Chapter 11 proceedings.

   19                 Turning then to the four-part test as it relates

   20    to both the state actions and the individual actions.             The

   21    four elements, as I said, are well established.

   22                 The burden is on the debtor to establish each of

   23    the four elements.      And the Third Circuit further teaches in

   24    the Revel decision that if the moving party does not carry

   25    its burden as to likelihood of success and irreparable harm,
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 51 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            2926
                                                               of of
                                                                  3431
                                                                     PageID #: 572
                                                                             26

     1   the court should deny the motion without reaching the last

     2   two prongs.

     3                 I start with the likelihood of success.          Case law

     4   here teaches that the proper focus is on the debtors’

     5   prospects for a successful reorganization and whether the

     6   conduct to be enjoined threatens that reorganization.             I am

     7   satisfied that the debtors have carried their burden under

     8   this prong.

     9                 The debtors’ prospects for a successful

   10    reorganization are clearly enhanced if at this critical

   11    juncture early in these cases they and their largest

   12    customers and other stakeholders are afforded the opportunity

   13    to focus on the reorganization efforts.

   14                  I note that the debtors have requested a six month

   15    stay until February 2018.       And it is under this prong that I

   16    have reduced the duration of the injunction to ninety (90)

   17    days.   Consistent with my comments a few moments ago, in a

   18    nutshell, the debtors have asked for a six month stay to

   19    implement a comprehensive global transaction and

   20    restructuring.

   21                  But, as I noted earlier, other than the

   22    accommodation agreements, no documents relating to the

   23    proposed sale or the plan have been filed.           A brief stay to

   24    permit that to occur and to allow a breathing spell for the

   25    debtors is appropriate.
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                 Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 52 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            3027
                                                               of of
                                                                  3431
                                                                     PageID #: 573
                                                                             27

     1                If in several months the debtors seek a further

     2   injunction, I assume we will have a plan and a disclosure

     3   statement and relevant deal documents on file.            And then all

     4   parties, at that point, would have a sufficient basis to

     5   evaluate the debtors’ intentions, stakeholder support, and

     6   prospects for a successful reorganization.

     7                As to the second prong, I do find that the debtors

     8   have carried their burden that they will suffer irreparable

     9   harm in the absence of an injunction.          For the reason that I

   10    stated a few moments ago, I find that the task of monitoring

   11    hundreds of lawsuits and the prospect of what’s been

   12    collectively described as record taint including collateral

   13    estoppel are material risks for these debtors.

   14                 The objectors contend that as a matter of law

   15    there is no risk of collateral estoppel if the debtors choose

   16    to sit out the various lawsuits they’re moving forward.              I

   17    understand that argument as a technical application of the

   18    definition of collateral estoppel.         But as a practical

   19    matter, I do not accept that these suits can proceed, where

   20    the central feature of every suit is the unintended explosion

   21    of the debtors’ airbag system, without material effect on the

   22    debtors down the line.

   23                 I will proceed to the balancing of the harms.               As

   24    to balancing, I start by observing that a ninety (90) day

   25    stay is a presumptively modest imposition in civil
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 53 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            3128
                                                               of of
                                                                  3431
                                                                     PageID #: 574
                                                                             28

     1   litigation.    I am certainly aware from the record before the

     2   court made last week through the submissions, as well as,

     3   frankly, the court’s long experience that a ninety (90) stay

     4   may, in fact, throw off discovery and trial schedules.             But,

     5   again, there is nothing truly remarkable there.

     6                 On the other side of the equation, I consider the

     7   potential harm to the debtors’ reorganization effort and the

     8   functional benefit of requiring all stakeholders to focus

     9   their attention on that effort.

   10                  While it is true, as noted above, that the court

   11    has only limited visibility into the debtors’ reorganization

   12    strategy and plan, I do have a pretty good sense of the

   13    negative consequences of a failed restructuring here on all

   14    parties: the debtors, their employees, the OEMs, vehicle

   15    owners awaiting recall, and the litigants as well.

   16    Accordingly, I find that consideration of the balance of

   17    harms favors the debtors.

   18                  The final prong is whether public policy favors

   19    imposition of the requested injunction.          I have observed in

   20    many other similar cases that this prong rarely plays a

   21    significant part in the analysis.         The movant typically

   22    offers an anodyne statement that the injunction will promote

   23    reorganization and, therefore, is consistent with public

   24    policy.

   25
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 54 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            3229
                                                               of of
                                                                  3431
                                                                     PageID #: 575
                                                                             29

     1                This case is different, and the court is obliged

     2   to be mindful of the very significant policy considerations

     3   that are before it.      On the one side are the claimants, many

     4   grievously injured who wish to be pursue their rights and

     5   remedies in the forum of their choice.          And also on that side

     6   are the states, which are seeking to act to protect their

     7   citizens and to enforce their respective statutes.

     8                On the other side is the reorganization process

     9   which cries out for a coordinated approach to address the

   10    crisis that these debtors and other parties face.            As I noted

   11    before if, in fact, the debtors’ reorganization collapses,

   12    the recall process may be put into serious jeopardy and the

   13    prospects and options of the many claimants will certainly be

   14    harmed.

   15                 Considering those two admittedly significant

   16    considerations, I am satisfied that the entry of a ninety

   17    (90) day stay on the terms that I’ve described is appropriate

   18    and warranted and consistent with public policy.

   19                 Having granted the debtors’ request for a

   20    preliminary injunction, I turn now to a matter that was the

   21    subject of a good deal of discussion at the hearing last

   22    Wednesday.

   23                 Debtors’ counsel acknowledged early in the hearing

   24    that no one lawsuit posed a significant threat of delay or

   25    distraction or consumption of time and resources.            It was the
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 55 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            3330
                                                               of of
                                                                  3431
                                                                     PageID #: 576
                                                                             30

     1   accumulated mass of hundreds of litigations pending in scores

     2   of forums -- and to use counsel’s phrase death by a thousand

     3   cuts.

     4                 And so, the debtors offered or committed to confer

     5   with any litigant after entry of the injunction to respond to

     6   individual circumstances that might warrant some form of

     7   relief from the injunction they had requested.

     8                 Counsel for the tort claimants fairly observed

     9   that the debtors’ proposal threatened to turn the burden for

   10    injunctive relief on its head.        And I expect that debtors’

   11    counsel’s reaction to that argument was along the lines of,

   12    no good deed goes unpunished.

   13                  Here’s where I come out.

   14                  For the reasons that I’ve stated, I’m satisfied

   15    that the debtors have carried their burden for the entry of a

   16    preliminary injunction staying litigation for ninety (90)

   17    days.   As I noted, I do not believe as a practical matter

   18    that the imposition of a three month stay in civil litigation

   19    is a remarkable or unusual burden on the parties.

   20                  I am also acutely aware, however, of the suffering

   21    and difficult circumstances that many claimants are facing.

   22    And I do expect that the debtors to be responsive where

   23    circumstances warrant.      And I would suggest that they start

   24    by communicating with Mr. Rothenberg regarding the Krasulja

   25    litigation.
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04               Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 56 of 94
Case 1:19-mc-00103-UNA
           Case 17-50880-BLS
                        Document
                             Doc4-14
                                 64-3 Filed
                                        Filed04/18/19
                                              08/23/17 Page
                                                         Page
                                                            3431
                                                               of of
                                                                  3431
                                                                     PageID #: 577
                                                                             31

     1                To conclude, the court is entering a preliminary

     2   injunction on the terms that I have just described, effective

     3   as of 11:38 a.m. prevailing Eastern time today, August 16th,

     4   2017.   And that injunction will expire at 11:59 p.m. on

     5   November 15, 2017.

     6                I will ask that the parties confer and submit an

     7   order consistent with my ruling.         If the parties are unable

     8   to agree upon the form of that order, I will make myself

     9   available for a teleconference, if necessary.            But,

   10    otherwise, I will look for that order to be submitted under

   11    certification.

   12                 I thank you all for your time and your patience

   13    this morning.    We are adjourned.

   14            (Teleconference concludes at 11:37 a.m.)

   15

   16

   17

   18                                  CERTIFICATE

   19

   20    I certify that the foregoing is a correct transcript from the
   21    electronic sound recording of the proceedings in the above-
   22    entitled matter.
   23
         /s/Mary Zajaczkowski                             August 30, 2017
   24    Mary Zajaczkowski, CET**D-531
   25
 Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04   Desc
              Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 57 of 94

Case 1:19-mc-00103-UNA Document 4-15 Filed 04/18/19 Page 1 of 4 PageID #: 578




                   EXHIBIT 15
 Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
               Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 58 of 94
Case
 Case1:19-mc-00103-UNA
      1:06-cv-00298-JJF Document
                           Document214-15Filed
                                            Filed
                                               05/22/06
                                                  04/18/19Page
                                                            Page
                                                               1 of
                                                                  23ofPageID
                                                                      4 PageID
                                                                             #: 1169
                                                                                #: 579
 Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04        Desc
              Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 59 of 94

Case
 Case1:19-mc-00103-UNA
      1:06-cv-00298-JJF Document
                        Document21
                                 4-15Filed
                                        Filed
                                           05/22/06
                                              04/18/19Page
                                                        Page
                                                           2 of
                                                              33ofPageID
                                                                  4 PageID
                                                                         #: 1170
                                                                            #: 580
 Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04        Desc
              Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 60 of 94

Case
 Case1:19-mc-00103-UNA
      1:06-cv-00298-JJF Document
                        Document21
                                 4-15Filed
                                        Filed
                                           05/22/06
                                              04/18/19Page
                                                        Page
                                                           3 of
                                                              43ofPageID
                                                                  4 PageID
                                                                         #: 1171
                                                                            #: 581
  Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04   Desc
               Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 61 of 94

Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 1 of 24 PageID #: 582




                    EXHIBIT 16
           Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04 Desc
                         Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 62 of 94



,m
           Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 2 of 24 PageID #: 583
                            151 Farmington Avenue                                                                                                   .j
                            Hartford, Connecticut 06115

          �CASUALTY
                                                                                                                                               f'

                                                   THE AETNA CASUALTY AND SURETY COMPANY
                                                         Hartford, Connecticut 06115
                                These Declarations and Products Liability Insurance Coverage
                                Part and Endorsements, with the General Provisions for
                                Liability Policies, complete this
                      PRODUCTS BODILY INJURY AND PROPERTY D.AlllAGE LIABILITY POLICY

                  1.       NAMED INSURED                          Johnson & Johnson (See Section II)
                           AND ADDRESS                            New Brunswick, New Jersey
                                                                     POLICY NUMBER 38 PK 04 SCA(Y)
                      2.   Policy Period
                                                                                          ' :1                     tI       ,;
                                                                                                                               r/ J< '/
                                                                                                   i   •      I                   (,
                           From 1-1-73 to 1-1-74 12:01 A.M.                                       f!   '- (

                           Standard Time at the address of the                              ,.1

                                                                                                       ti                 .
                                                                                                                   ,'.,, "-
                           named insured as stated herein.                                                                             ( J \



                      3.   The limits of the Company's liability shall be as stated herein, subject
                           to all the terms of this policy having reference thereto.
                                                                 Limits of Liability
                           Coverage                   Each Claim                       Aggregate per                              General
                                                                                         Product                                 Aggre5ate

                           Bodily Injury and S5,000,000                                $5,000,000                                $5,000,000
                           Property Damage
                           Liability Combined
                      4.   Deductible Amount:                 $2,000,000 Each Claim
                                                              $2,500,000 Per Product Aggregate
                                                              $3,000,000 General Aggregate

                  5.       Premium subject to audit:
                           Flat Charge:
                           Total advance and Minimum premium
                  6.       Rates:     See Section VI

                  7.       During the past three years no insurer has cancelled insurance, issued to
                           the Named Insured, similar to that afforded herein, unless otherwise stated
                           herein:

                                                                                                                  _./

                                                                                                              \--·
                                                                                                                                          ,)
                                                                                                                     -�
                                                                       Countersigned by �....;.�-�-L_.�_-....  j_,_��-·-·-'-·�--
                                                                                                       =-�.....;..            ·-· �



                                                                                                                              (3-29-74)
                            /Etna Life Insurance Company/ The /Etna Casualty and Surety Corripany / The Sta.idard Fire lr 0 S,,'.::r1ce Con ° :::ar· 1
L-490-8
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04              Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 63 of 94
 Case 1:19-mc-00103-UNA DocumentPRODUCTS
                                 4-16 Filed 04/18/19INSill"
                                         LIABILITY    Page.CE
                                                            3 of 24 PageID #: 584


        I.   BODILY INJURY LIABILITY - PROPERTY DAMAGE LIABILITY

             The Company will pay on behalf of the Insured all sums which the Insured.
             shall become legally obligated to pay as Damages because of Bodily llljury
             or Property Damage to which this insurance applies, caused by an Occur·.,
             rence, if the Bodily Injury or Property Damage is included within the
             Products Hazard, and the Company shall have the right and duty to defend
             any suit against the Insured seeking Damages on account of such Bodily
             Injury or Property Damage even if any of the allegations of the suit are
             groundless, false or fraudulent, and may make such investigation and
             settlement of any claim or suit as it deems expedient, but the Company
             shall not be obligated to pay any claim or judgement or to defend any
             suit after the applicable limit of the Company's liability has been
             exhausted by payment of judgements or settlement.

             Exclusions

               This insurance does not apply:

                (a)   to any obligation- for which the Insured or any carrier as his insurer
                      may be held liable under any Workmen's Compensation, unemployment
                      compensation or disability benefits law, or under any similar law;
                (b)   to bodily injury to any employee of the insured arising out of and
                      in the course of his employment by the insured or to any obligation
                      of the insured to indemnify another because of damages arising out
                      of such injury; but this exclusion does not apply to liability
                      ~ssumed by the insured under a contract.


                (c)   to loss of use of tangible property which has not been physically
                      injured or destroyed resulting from

                      (1)   delay in or lack of performance by or on behalf of the named
                            insured of any contract or agreement, or

                      (2)   the failure of the named insured's product to meet the level
                            of performance, quality, fitness or durability warranted or
                            represented by the named insured;

                      but this exclusion does not apply to loss of use of other tangible
                      property resulting from the sudden and accidental physical injury
                      to or destruction of the named insured's products after such products
                      have been put to use by any person or organization other than an
                      insured;
                (d)   to Property Damage to the Named Insured's products arising out of such
                      products or any part of such products;

                (e)   to Damages claimed for the withdrawal, inspection, repair, replacement,
                      or loss of use of the Named Insured's products or of any property
                      of which such products form a part, if such products or property are
                      wi thdrawn from the market or from use because of any known or
                      suspected defect in or deficiency therein,

                                                                           (3-29-74)
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 64 of 94
 Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 4 of 24 PageID #: 585


               II.    PERSONS INSURED

                      Each of the following is an Insured under this insurance to the extent set
                      forth below:

                             (a)   the Named Insured, which shall read: Johnson & Johnson and any
                                   affiliated, associated or subsidiary company in any tier as now or
                                   hereafter may be formed, acquired or constituted or any other
                                   company over which Johnson & Johnson has or acquires active control
                                   or management, so long as Johnson & Johnson or such affiliated,
                                   associated or subsidiary company, or any combination thereof, owns
                                   in excess of 50% of the stock of such company;

                             (b)   any officer, director, stockholder or employee thereof while
                                   acting on behalf of the Named Insured.
       (   \

                      ,
                      M'
                             (c)   any person or organization (herein referred to as "Vendor") as an
                                   insured, but only with respect to Bodily Injury or Property Damage
                                   arising out of the distribution or sale in the regular course of the
                                   Vendor's business of the Named Insured's Products subject to the
                                   following additional provisions:

                                   (1)   The insurance with respect to Vendors does not apply to:

                                         a.     any express warranty unauthorized by the Named Insured;

                                         b.    Bodily Injury or Property Damage arising out of

                                                (I)   any physical or chemical change in the form of the
                                                      product made intentionally by the Vendor.

                                               (II)   repacking, unless unpacked solely for the purpose of
                                                      inspection or testing under instructions from the
                                                      manufacturer and then repacked in the original
                                                      container.

                                              (III)   rendering of, or failure to render any professional
   ,                                                  service.
                            This insurance does not apply to Bodily Injury or Property Damage arising
                            out of the conduct of any partnership or joint venture of which the Insured
                            is a partner or member and which is not designated in this policy as a
                            Named Insured.

               III.        LIMITS OF LIABILITY

                           Regardless of the number of (1) insureds under this policy, (2) persons
                           who sustain Bodily Injury or Property Damage, or (3) claims made or suits
                           brought on account of Bodily Injury or Property Damage, the Company's
                           liability is limited as follows:

                           The limit of liability stated in the declaration as applicable to "each
                           claim" is the total limit of the Company's liability for all Damages and
                           for all expenses incurred under the Supplementary Payments Provisions
                           (other than salaries of the Company's employees) because of Bodily Injury
                           or Property Damage to anyone person.
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04             Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 65 of 94
 Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 5 of 24 PageID #: 586

             Subject to the above provision respecting "each claim", the limit of.
             liability stated in the declaration as "aggregate per product" is the
             total limit of the Company's liability during the policy period for all
             Damages and for all expenses incurred under the Supplementary Payments
             Provision (other than salaries of the Company's employees) because of
             all Bodily Injury or Property Damage arising out of each product.

             Subject to the above provisions respecting "each claim" and "aggregate
             per product" the limit of liability stated in the declarations as "general
             aggregate" is the total limit of the Company's liability during the policy
             period for all Damages and for all expenses incurred under the Supplementary
             Payments Provision (other than salaries of the Company's employees) to which
             this coverage applies.

             Subject to the above provisions respecting "each claim", "aggregate per
             product" and "general aggregate" the limit of the Company's liability shall
             be the difference between any deductible amount stated in the policy and
             the limit of liability stated in the declaration page.

             For the purpose of determining the limit of the Company's liability and the
             deductible amount each product shall be considered as a separate product
             from any other product which contains the same active ingredient or
             ingredients plus one or more other active ingredients (active ingredients
             do not include fillers, dies or flavoring). A product shall not be,
             considered to be a separate product solely because it is produced in various
             vehicles, dosages or strengths. All oral contraceptives shall be con-
             sidered as one drug product.      ' ....

       IV.   AMENDMENT TO SUPPLEMENTARY PAYMENTS PROVISION

             Any payments made by the Company under the Supplementary Payments Provision
             (exclusive of salaries of the Company's employees) shall not be in addition
             to the limits of liability stated in the declarations, but shall, for the
             purpose of determining such limits of liability, be a part thereof.

        V.   WORLDWIDE COVERAGE (INDEMNITY BASIS)

             It is agreed that the insurance ~fforded also applies to Bodily Injury or
             Property Damage which occurs, during the policy period, outside the Policy
             Territory, provided such Bodily Injury or Property Damage is included in
             the Completed Operations Hazard or Products Hazard.

             With respect to any claim made or suit instituted outside the Policy
             Territory:

             (a)   the Insured shall undertake the investigation, settlement and defense of
                   such claims and suits and keep the Company advised of all such proceeding~
                   and actions, and

             (b)   the Company's obligation under this policy shall be limited to
                   reimbursement of the Insured




                                                                         (3-29-74)
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                    Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 66 of 94
 Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 6 of 24 PageID #: 587


                     (1)   for the amount of damages because of liability imposed upon him
                           by law on account of Bodily Injury or Property Damage to which
                           the insurance applies, and

                     (2)   for all reasonable expenses incurred in connection with the
                           investigation, settlement or defense of such claims or suits, and
                           the Company's reimbursement obligation for the sum of all damages
                           imposed on and expenses incurred by the Insured shall be limited
                           to the amount stated in the policy as the applicable limit of the
                           Company's liability for damages but the Company may, at its
                           discretion, participate in the defense or settlement of any such
                           claim or suit.

       VI.   RATES

             The "premium subject to audit" portion of this policy shall be adjusted
             on the following rates:

             Estimated Sales                       Rates Per $1,000          Estimated Premiums

       Prescription Drugs -
       All other Products -


             The premium developed by these rates on audit plus the deductible flat charge
             are subject to a policy minimum premium of         .




                                                                   AEI'NA C~U~AND SURETY COMPANY

                                                       BY
                                                            --'>
                                                                   A~~~~o/
                                                                       f:fi




                                                                                  (3-29-74)
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                   Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 67 of 94
 Case 1:19-mc-00103-UNA    Document
               This endorsement     4-16 such
                                modifies  Filedinsurance
                                                 04/18/19 asPage 7 of 24 PageID #: 588
                                                              ~s afforded
                  by the provisions of the policy relating to the following:

                                PRODUCTS LIABILITY INSURANCE


                                   Deductible Endorsement

        It is agreed that the insurance applies subject to the following additional
        provisions:

        1.   The Company's obligation under the Bodily Injury Liability and Property
             Damage Coverage to pay damages and to pay expenses incurred under the
             Supplementary Payments Provision (other than salaries of the Company's
             employees) on behalf of the insured applies only to the amount of damages
             and such expenses in excess of the deductible amounts stated in the
             declarations.

        2.   The deductible amounts stated in the declarations apply as follows:

             a.   The deductible amount stated as applicable to "each claim" applies
                  to all damages and expenses incurred under the Supplementary Payments
                  Provision (other than salaries of the Company's employees) because
                  of all Bodily Injury or Property Damage sustained by one person as
                  the result of anyone occurrence;

             b.   The total deductible amount applicable to all Bodily Injury or Property
                  Damage to which this insurance applies and arising out of anyone type
                  of product as defined in Section III shall not exceed the deductible
                  amount stated in the declarations as applicable to "Aggregate per
                  Product";

             c.   The total deductible amount applicable to all Bodily Injury or Property
                  Damage to which this insurance applies and arising out of all products
                  shall not exceed the deductible amount stated in the declarations as
                  applicable to "General Aggregate".

        3.   The terms of the policy, including those with respect to (a) the Company's
             rights and duties with respect to the defense of suits and (b) the insured's
             duties in the event of an occurrence apply irrespective of the application
             of the deductible amount.

        4.   The Company may pay any part or all of the deductible amount to effect
             settlement of any claim or suit and the named insured shall reimburse
             the Company for such part of the deductible amount as has been paid by
             the Company. Such reimbursement shall be made on a monthly basis.

        5.   The named insured shall pay an additional premium, which shall be charged
             to the named insured each time there is reimbursement under paragraph 4,
             by means of an endorsement to be issued to the policy at that time. Such
             premium shall be calculated by applying the following factor to each
             reimbursement made in accordance with paragraph 4:

             20.6% of each claim up to $75,000 each claim.


                                                                         (3-29-74)
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                               Desc


   r_
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 68 of 94
 Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 8 of 24 PageID #: 589
                                                                                                                                   r-cALI
                                                                                                                                   ~
                                                        COMPREHENSIVE AUTOMOBILE
   LIFE &'CASUALTY                                         LIABILITY INSURANCE


   I. BODILY INJURY LIABILITY COVERAGE                                        None of the following is an insured:
    PROPERTY DAMAGE LIABILITY COVERAGE                                                (i) any person while engaged in the business of his employer
    The company will pay on behalf of the insured all sums which the                      with respect to bodily injury to any fellow employee of
    insured shall become legally obligated to pay as damages                              such person injured in the course of his employment:
    because of                                                                       (ii) the owner or lessee (of whom the named insured is a sub-
               bodily injury or                                                            lessee) of a hired automobile or the owner of a non-
               property damage                                                            owned automobile, or any agent or employee of any such
    to which this insurance applies, caused by an occurrence and                          owner or lessee;
    arising out of the ownership, maintenance or use, including loading             (iii) an executive officer with respect to an automobile owned
    and unloading, of any automobile, and the company shall have the                      by him or by a member of his household:
    right and duty to defend any suit against the insured seeking                   (iv) any person or organization, other than the named insured,
    damages on account of such bodily injury or property damage,                           with respect to:
    even if any of the allegations of the suit are groundless, false or
    fraudulent, and may make such investigation and settlement of any                     (1) a motor vehicle while used with any trailer owned or
    claim or suit as it deems expedient, but the company shall not be                          hired by such person or organization and not covered
    obligated to pay any claim or judgment or to defend any suit after                         by like insurance in the company (except a trailer
    the applicable limit of the company's liability has been exhausted                         designed for use with a private passenger
    by payment of judgments or settlements.                                                    automobile and not being used for business pur-
                                                                                               poses with another type motor vehicle), or
    Exclusions
                                                                                          (2) a trailer while used with any motor vehicle owned or
    This insurance does not apply:                                                              hired by such person or organization and not covered
    (a) to liability assumed by the insured under any contract or                               by like insurance in the company;
          agreement;                                                                 (v) any person while employed in or otherwise engaged in
    (b) to any obligation for which the insured or any carrier as his in-                 duties in connection with an automobile business, other
          surer may be held liable under any workmen's compensation,                      than an automobile business operated by the named in-
          unemployment compensation or disability benefits law, or un-                    sured.
          der any similar law;                                                 This insurance does not apply to bodily injury or property
                                                                              damage arising out of
    (c) to bodily injury to any employee of the insured arising out of
          and in the course of his employment by the insured or to any         (1) a non-owned automobile used in the conduct of any part-
         obligation of the insured to indemnify another because of                   nership or joint venture of which the insured is a partner or
         damages arising out of such injury;                                         member and which is not designated in this policy as a named
                                                                                     insured, or
         but this exclusion does not apply to any such injury arising out
         of and in the course of domestic employment by the insured            (2) if the named insured is a partnership, an automobile owned
         unless benefits therefor are in whole or in part either payable or          by or registered in the name of a partner thereof.
         required to be provided under any workmen's compensation              III. LIMITS OF LIABILITY
          law:
                                                                               Regardless of the number of
   (d) to property damage to
                                                                               (1) insureds under this policy,
         (1) property owned or being transported by the insured, or
                                                                               (2) persons or organizations who sustain bodily injury or
         (2) property rented to or in the care, custody or control of the            property damage,
               insured, or as to which the insured is for any purpose
               exercising physical control, other than property damage         (3) claims made or suits brought on account of bodily injury or
               to a residence or private garage by a private passenger               property damage or
               automobile covered by this insurance;                           (4) automobiles to which this policy applies,
   (e) to bodily injury or property damage due to war, whether or              the company's liability is limited as follows:
         not declared, civil war, insurrection, rebellion or revolution, or   Bodily Injury               The limit of bodily injury liability stated in
         to any act or condition incident to any of the foregoing, with       Liability Coverage          the declarations as applicable to each per-
         respect to expenses for first aid under the Supplementary                                        son" is the limit of the company's liability
         Payments provision;                                                  for all damages, including damages for care and loss of services.
   (I)    to bodily injury or property damage arising out of the              because of bodily injury sustained by one person as the result of
          discharge, dispersal, release or escape of smoke, vapors, soot,     anyone occurrence; but subject to the above proviSion respecting
          fumes, acids, alkalis, toxic chemicals, liquids or gases, waste     "each person", the total liability of the company for all damages, in-
          materials or other irritants, contaminants or pollutants into or    cluding damages for care e.:1d loss of services, because of bodily
          upon land, the atmosphere or any watercourse or body of             injury sustained by two or more persons as the result of anyone
          water; but this exclusion does not apply if such discharge,         occurrence shall not exceed the limit of bodily injury liability
          dispersal, release or escape is sudden and accidental.              stated in the declarations as applicable to "each occurrence".
                                                                              Property Damage             The total liability of the company for all
   II. PERSONS INSURED                                                        Liability Coverage          damages because of all property damage
   Each of the following is an insured under this insurance to the ex-                                    sustained by one or more persons or
   tent set forth below:                                                      organizations as the result of anyone occurrence shall not exceed
   (a) the named insured;                                                     the limit of property damage liability stated in the declarations as
                                                                              applicable to "each occurrence".
   (b) any partner or executive officer thereof, but with respect to a
        non-owned automobile only while such automobile is being              Bodily Injury and           For the purpose of determining the limit of
        used in the business of the named insured;                            Property Damage             the company's \iability, all bodily injury
                                                                              Liability Coverage          and property damage arising out of con-
   (c) any other person while USing an owned automobile or a hired                                        tinuous or repeated exposure to sub-
        automobile with the permission of the named insured,                  stantially the same general conditions shall be considered as
        provided his actual operation or (if he is not operating) his other   arising out of one occurrence.
        actual use thereof is within the scope of such permission, but
        with respect to bodily injury or property damage arising out          IV. POLICY TERRITORY
        of the loading or unloading thereof, such other person shall be       This insurance applies only to bodily injury or property damage
        an insured only if he is;                                             which occurs within the territory described in paragraph (1) or (2) of
        (1) a lessee or borrower of the automobile, or                        the definition of policy territory.
        (2) an employee of the named insured or of such lessor or             V, ADDITIONAL DEFINITIONS
               borrower;                                                      When used in reference to this insurance (including endorsements
    (d) any other person or organization but only with respect to his or      forming a part of the policy):
         its liability because of acts or omissions of an insured under       "automobile business" means the business or occupation of
         (a), (b) or (c) above.                                               selling, repairing, servicing. storing or parking automobiles;
                                                                                                                                           CAT 242748
                                                                                                                                      PRINTED IN U.S.A
     (CC-5003) 1-73
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                                       Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 69 of 94


 ..
                                                .'
      Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 9 of 24 PageID #: 590
         •. tomobi.... means an automobile not owned by the
   hired .au ured which is used under contract in !J8half of. or loaned
 ~:~nl~~ed insured, provided such automobile ,IS not,owned by
 or'r istered in the name of (a) a partner or executive offlc~r of the
 nam~ insured or (b) an employee or agent of the named I"$ured
 who is granted an operating allowance of any sort for the use of
                                                                                                    -
                                                                            "private p ....nger automobi.... means a four wheel privale
                                                                            passenger or station wagon type automobile;
                                                                                                                                       ~~ ",.- "1
                                                                            "trailer" includes semi-trailer but does not include mobile eqUip-
                                                                            m~

                                                                            VI. ADDITIONAL CONDITION
                                                                                                                                           ,
                                                                                                                                                           -,      1
                                                                                                                                                                   ;
 such automobile;                                                           Excess Insurance-Hired and Non-Owned Automobiles                               /
 "non-owned automobile" me~s an automo~ile which is neither
 an owned automobile nor a hired automobile;
                                                                            With respect to a hired automobile or a non-owned automobile,
                                                                            this insurance shall be excess insurance over any other valid and
                                                                                                                                                          (    j
 "owned automobile" means an automobile owned by the named                  collectible insurance available to the insured.
 insured;

COMPREHENSIVE GENERAL LIABILITY INSURANCE                                                                                            CGL PART
I.   BODILY INJURY LIABILITY COVERAGE
PROPERTY DAMAGE LIABILITY COVERAGE
The company will pay on behalf of the insured all sums which the                   (2)   expenses for first aid under the Supplementary Payments
                                                                                         provision;
insured shall become legally obligated to pay as damages because
of                                                                           (h)   to bodily Injury or property damage for which the insured or
           bodily injury or                                                        his indemnitee may be held liable
           property damage                                                         (1) as a person or organization engaged in the business of
to which this insurance applies, caused by an occurrence, and the                        manufacturing, distributing, selling or serving alcoholic
company shall have the right and duty to defend any suit against                         beverages, or
the insured seeking damages on account of such bodily injury or                    (2) if not so engaged, as an owner or lessor of premises used
property damage, even if any of the allegations of the suit are                          for such purposes,
groundless, false or fraudulent. and may make such investigation                   if such liability is imposed
and settlement of any claim or suit as it deems expedient. but the
company shall not be obligated to pay any claim or judgment or to                          (i)    by, or because 01 the violation of, any statute, or-
defend any suit after the applicable limit of the company's liability                             dinance or regulation pertaining to the sale, gift,
has been exhausted by payment of judgments or settlements,                                        distribution or use of any alcoholic beverage, or
Exclusions                                                                               (ii)     by reason of the selling. serving or giving of any
                                                                                                  alcolholic beverage to a minor or to a person under
This insurance does not apply:                                                                    the influence of alcohol or which causes or con-
(a) to liability assumed by the insured under any contract or                                     tributes to the intoxication of any person;
      agreement except an incidental contract; but this exclusion                        but part (ii) of this exclusion does not apply with respect to
      does not apply to a warranty of fitness or quality of the named                    liability of the insured or his indemnitee as an ClWner or
      insured's products or a warranty that work performed by or on                      lessor described in (2) above;
      behalf of the named insured will be done in a workmanlike              (i)   to any obligation for which the insured or any carrier as his in-
      manner;                                                                      surer may be held liable under any workmen's compensation,
 (b) to bodily injury or property damage arising out of the owner-                 unemployment compensation or disability benefits law, or un-
      ship, maintenance, operation, use, loading or unloading of                   der any similar law;
      (1) any automobile or aircraft owned or operated by or rented          (j)   to bodily injury to any employee of the insured arising out of
            or loaned to any insured, or                                           and in the course of his employment by the insured, or to any
      (2) any other automobile or aircraft operated by any person in               obligation of the insured to indemnify another ~ause of
            the course of his employment by any insured;                           damages arising out of such injury; but this exclusion does not
                                                                                    apply to liability assumed by the insured under an incidental
      but this exclusion does not apply to the parking of an                       contract;
      automobile on premises owned by, rented to or controlled by
      the named insured or the ways immediately adjoining, if such           (~)   to property damage to
      automobile is not owned by or rented or loaned to any in-                     (1) property owned or occupied by or rented to the insured,
      sured;                                                                        (2) property used by the ioalAred, or
(c) to bodily injury or property damage arising out of                              (3) property in the care, custody or control of the insured or
      (1) the ownership, maintenance, operation, use, loading or                         as to which the insured :s for any purpose exercising
             unloading of any mobile equipment while being used in                       physical control;
             any prearranged or organized racing, speed or demolition               but parts (2) and (3) of this exclusion do not apply with respect
             contest or in any stunting activity or in practice or                 to liability under a written sidetrack agreement and part (3) of
             preparation for any such contest or activity or                       this exclusion does not apply with respect to property damage
      (2) the operation or use of any snowmobile or trailer designed                (other than to elevators) arising out of the use of an elevator
             for use therewith;                                                     at premises owned by, rented to or controlled by the named in-
 (d) to bodily Injury or property damage ariSing out of and in the                  sured;
       course of the transportation of mobile equipment by an                (I)    to property damage to premises alienated by the named In-
       automobile owned or operated by or rented or loaned to any                   sured arising out of such premises or any part thereof;
       Insured;                                                              (m)   to loss of use of tangible property which has not been
 (e) to bodily injury or property damage arising out of the owner-                  physically Injured or destroyed resulting from
       ship, maintenance, operation, use, loading or unloading of                   (1) a delay in or lack of performance by or on behalf of the
       (1) any watercraft owned or operated by or rented or loaned to                    named Insured of any contract or agreement, or
            any insured, or                                                         (2) the failure of the named insured's products or work per-
       (2) any other watercraft operated by any person in the course                      formed by or on behalf of the named Insured to meet the
            of his employment by any insured;                                             level of performance, quality, fitness or durability warrant-
       but this exclusion does not apply to watercraft while ashore on                    ed or represented by the named lMUred;
       premises owned by, rented to or controlled by the named in-                  but this exclusion does not apply to loss of use of other tangible
       sured;                                                                       property resulting from the sudden and accidental physical in-
 (f) to bodily injury or property damage arising out of the                         jury to or destruction of the named insured' I products or work
       discharge, dispersal, release or escape of smoke, vapors, soot,              performed by or on behalf of the named insured after such
       fumes, acids, alkalis, toxic chemicals, liquids or gases, waste              products or work have been put to use by any person or
       materials or other irritants, contaminants or pollutants into or             organization other than an Insured;
       upon land, the atmosphere or any water course or body of              (n)    to property damage to the named Insured's products ariSing
       water; but this exclusion does not apply if such discharge,                  out of such products or any part of such products;
       dispersal, release or escape is sudden and accidental;                (0)    to property damage to work performed by or on behalf of the
 (g) to bodily Injury or property damage due to war, whether or                     named Insured arising out of the work or any portion thereof,
       not declared, civil war, insurrevtion, rebellion or revolution, or           or out of materials, parts or equipment furnished in connection
       to any act or condition incident to any of the foregoing, with               therewith;
       respect to                                                            (p)    to damages claimed for the withdrawal, inspection, repair,
       (1) liability assumed by the Insured under an incidental con-                replacement, or loss of use of the named Insured's products
            tract, or                                                              or work completed by or for the named Insured or of any
        Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                             Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 70 of 94
        Case 1:19-mc-00103-UNA
                  property of which such produqts _.6 form
                                            Document    4-16
                                                           a part,Filed
                                                                   if such 04/18/19 Page 10 of 24 orPageID #: 591
                                                                                     property.,
                     products work or property are wi~Sn from the market or                 (3)    claims made or suits brought on account of bodily Injury'
                     from u~ beCause of any known or suspected defect or                          property damage,
                     deficiency therein:                                                     the company's liability is limited as follows:
                 (q) to property damage included within:,                   "               Bodily Injury            The total liability of the company for
                     (1) the explosion hazard in connection With operations Iden-           Liability Coverage        damages, Including damages for care a
                          t'fed in this policy by a classification code number which                                  loss of serviCes, because of bodily inju
                           II
                          Includes    the sym bol "X" ,                                     sustained by one or more persons as the result of anyone 0
                     (2) the collapse hazard in connection with operations iden-            currence shall not exceed the limit of bodily injury liability stat,
    )                     tified In this poliCy by a classification code number which
                          includes the symbol "C",
                                                                                            in the declarations as applicable to "each occurrence",
                                                                                            Subject to the above prO\lision respecting "each occurrence" U-
                     (3) the underground prOJ)erty damage ,hazard in connection             total liability of the company for all damages because of '
                          with operations identified In thiS poliCY by a clasSification     (1) all bodily injury included within the completed operatio~
                          code number which includes the symbol "U",                              hazard and
                  II, PERSONS INSURED                                                       (2) all bodily injury included within the products hazard she
                  Each of the follOWing is an insured under this insurance to the ex-             not exceed the limit of bodily injury liability stated in th
                  tent set forth below:                                                           declarations as "aggregate",
                  (a) if the named insured is designated in the declarations as an          Property Damage         The total liability of the company for ,
                       individual, the person so designated but only with respect to        Liability Coverage      damages because of all property dama~
                       the conduct of a business of which he is the sole proprietor,                                sustained by one or more persons
                       and the spouse of the named insured with respect to the con-         organizations as the result of anyone occurrence shall not excS(
                       duct of such a business;                                             the limit of property damage liability stated in the declarations,
                                                                                            applicable to "each occurrence",
                  (b) if the named insured is designated in the declarations as a
                       partnership or joint venture, the partnership or jOint venture so     Subject to the abO\Ie prO\lision respecting "each occurrence", t
                       designated and any partner or member thereof but only with           total liability of the company for all damages because of
                       respect to his liability as such;                                    property damage to which this cO\lerage applies and described
                 (c) if the named insured is designated in the declarations as other        an}' of the numbered subparagraphs below shall not exceed tl
                      than an individual, partnership or joint venture, the organization     limit of property damage liability stated in the declarations
                      so designated and any executive officer, director or stockholder      "aggregate" :
                      thereof while acting within the scope of his duties as such;          (1) all property damage arising out of premises or operatiOl
                 (d) any person (other than an employee of the named insured) or                  rated on a remuneration basis or contractor's equipment rat!
                      organization while acting as real estate manager for the named              on a receipts basis, including property damage for whit
                      insured; and                                                                liability is assumed under any incidental contract relating
                                                                                                  such premises or operations, but excluding property dama~
                 (e) with respect to the operation, for the purpose of locomotion                 Included In subparagraph (2) below;
                      upon a public highway, of mobile equipment registered under
                      any motor vehicle registration law,                                   (2) all property damage arising out of and occurring in the cour~
                                                                                                  of operations performed for the named insured by independe
                         (i) an employee of the named insured while operating any                 contractors and general supervision thereof by the named Ii
                             such equipment in the course of his employment, and                  sured, including any such property damage for which liabili
                        (ii) any other person while operating with the permission of              is assumed under any incidental contract relating to sue
                             the named insured any such equipment registered in the               operations, but this subparagraph (2) does not inclue
                             name of the named insured and any person or                          property damage ariSing out of maintenance or repairs
                             organization legally responsible for such operation, but             premises owned by or rented to the named insured or stru.
                             only if there is no other valid and collectible insurance            tural alterations at such premises which do not invoh
                             available, either on a primary or excess basis, to such per-         changing the size of or mO\ling buildings or other structure~
/                            son or organization:                                           (3) all property damage included within the products hazar
                      prO\lided that no person or organization shall be an insured un-            and all property damage included within the complete
                      der this paragaph (e) with respect to:                                      operations hazard.
                      (1) bodily injury to any fellow employee of such person in-           Such aggregate limit shall apply separately to the proper!
                             jured in the course of his employment, or                      damage described in subpagraphs (1), (2) and (3) above, and ur
                      (2) property damage to property owned by, rented to, in               der subparagraphs (1) and (2), separately with respect to eac
                             charge of or occupied by the named insured or the em-          project away from premises owned by or rented to the named ir
                             ployer of any person described in subparagraph (ii),           sured.
                This insurance does not apply to bodily injury or property damage           Bodily Injury and         For the purpose of determining tne limit c
                arising out of the conduct of any partnership or joint venture of           Property Damage           the company's liability, all bodily injur'
                which the insured is a partner or member and which is not                   Liability Coverage        and property damage ariSing out of cor
                deSignated in this policy as a named insured.                                                         tinuous or repeated exposure to sut
                                                                                            stantially the same general conditions shall be considered a
                III. LIMITS OF LIABILITY                                                    arising out of one occurrence.
                Regardless of the number of                                                 IV. POLICY TERRITORY
                (1) insureds under this policy,                                             This insurance applies only to bodily injury or property damag
                (2) persons or organizations who sustain bodily injury or                   which occurs within the polley territory.


                AUTOMOBILE MEDICAL PAYMENTS INSURANCE                                                                                             AMP PAR'
                I. AUTOMOBILE MEDICAL PAYMENTS COVERAGE                                       (b) to bodily injury due to war, whether or riot declared, civil wa
                The company will pay all reasonable medical expense incurred                      insurrection, rebellion or revolution, or to any act or conditic
                within one year from the date of the accident:                                    incident to any of the foregoing;
                Division 1. to or for each person who sustains bodily injury,                (c) under Division 1, to bodily Injury to any employee of tr
                              caused by accident, while occupying a designated                    named insured arising out of and in the course of employm81
                             automobile which is being used by a person for whom                  by the named insured, but this exclusion does not apply to ar
                             bodily injury liability insurance is afforded under this             such bodily injury arising out of and in the course of domestl
                              policy with respect to such use,                                    employment by the named insured unless benefits therefe
                                                                                                  are in whole or in part either payable or required to b
                Division 2. to or for each insured who sustains bodily injury,                    prO\lided under any workmen's compensation law;
                             caused by accident, while occupying or, while a
                             pedestrian, through being struck by a highway                   (d) under Division 2, to bodily injury sustained while occupying
                                                                                                  highway vehicle owned by any insured, or furnished for th
                             vehicle.                                                             regular use of any Insured by any person or organization othe
                Exclusions                                                                        than the named insured.
                This Insurance does not apply:                                               II. PERSONS INSURED-DIVISION 2.
                (a) to bodily injury to any person or insured while employed or              Eacr. of the follOWing is an inlured under this insurance to the e)
                     otherwise engaged in duties in connection with an automobile            tent set forth below:
                     busines .. if benefits therefor are in whole or in part either
                                                                                             (a) any person designated as insured in the schedule;
                     payable or required to be prO\lided under any workmen's com-
                     pensation law;                                                          (b) while residents of the same household as such designated per
        Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                             Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 71 of 94
         Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 11 of 24 PageID #: 592
              '",     sa and the relatives of eith_                      "medical expan.." " ' s expenses fO( necessary meQical
        son. hiS SPOU                                  h         '
                  , ated person shall die, any person w 0 was an In-     surgical, x-ray and d"~iCes. including prosthetic devices'
                                                                         and necessary ambulance, hospital, professional nursing and
     ::~~ ~~~~; of such death shall continue to be an insured,           funeral serviCes;                                  .
 III. LIMIT OF LIABILITY                                                 "occupying" mea"lS in or upon 0( entering into or alighting from, '
  The limit of liability for Automobile Med,i.cal Payment~ Cover~         V. POLICY PERIOD; TERRITORY
 stated in the declarations as applicable to each person I~ th!" !Imlt
 of the company's liability for all medical expen.. for bodily InJury    This insurance applies only to accidents which OCCur during the
 to any person. including any insured. as the result of anyone ac-       policy period within the territory described in paragraph (1) 0( (2) of
                                                                         the definition of policy territory .
 cident
 When more than one medical payments coverage afforded by this            VI. ADDITIONAL CONDITIONS
 policy applies to the loss. the company shall not be liable for more    Medical Reports; Proof          As soon ,as practicable the injured
 than the amount of the highest applicable limit of liability,           and Payments of Claim           person 0( someone on his behalf
   IV. ADDITIONAL DEFINITIONS                                                                            shall give to the company written
                                                                         proof of claim, under oath if required, and shall, after each request
 The additional definitions applicable to automobile bodily injury       from, the company, execute 8uthO(ization to enable the company to
  liability insurance also apply to this insurance. and when used in     obtain medical reports and Copies of records, The injured person
 reference to this insurance (including endorsements forming a part      shall submit to physical examination by physicians selected by the
 of the policy),                                                         company when and as often as the company may reasonably
 "designated automobile" means an automobile designated in the           requlfe, The company may pay the injured person 0( any person 0(
 schedule and includes:                                                  organization rendering the services and such payment shall reduce
                                                                         the amount payable hereunder for such injury, Payment hereunder
 (a) an automobile not owned by the named Insured while tem-             shall not constitute an admission of liability of any person 0(. except
       porarily used as a substitute for an owned automobile             hereunder, of the company,
       designated in the schedule when withdrawn from normal use
       for servicing or repair or because of its breakdown, loss 0(      Excess Insurance         Except with respect to an owned auto-
       destruction; and                                                                           mobile, the insurance under Division 1
                                                                         shall be excess insurance over any other valid and collectible
 (b) a trailer designed for use with a private pas..nger                 automobile medical payments or automobile medical expense in-
       automobile, if not being used for business purposes with          surance,
       another type automobile and if not a home, office. store,
       display or passenger trailer;                                     The insur~ce under Division 2 shall be excess insurance over any
                                                                         other valid and collectible automobile medical payments or
"highway vehicle" means a land motor vehicle 0( trailer other than       automobile medical ex pen.. insurance available to the insured
(a) a farm type tracto( or other equipment designed fot use prin-        under any other policy,
       cipally off public roads, while not upon public roads,
(b) a vehicle operated on rails or crawler-treads, or                    Non-Applicability of            The Subrogation Condition does not
                                                                         Subrogation Condition           apply to the Automobile Medical
(c) a vehicle while located fO( use as a residence 0( premises;                                          Payments Coverage,



UNINSURED MOTORISTS INSURANCE                                                                                                    UM PART
I.     UNINSURED MOTORISTS (Damages lor Bodily Injury)                   (b) any other person while occupying an inlurad highway
                                                                              vehicle; and
The company will pay all sums which the insured 0( his legal             (c) any person, with respect to damages he is entitled to recover
representative shall be legally entitled to recover as damages from           because of bodily injury to which this insurance applies
the owner 0( operator of an uninsurad highway vahlcle because of              sustained by an Insurad under (a) 0( (b) above,
bodily injury sustained by the inlurad, caused by accident and           The insurance applies separately with respect to each insurad, ex-
arising out of the ownership, maintenance 0( use of such uninsurad       cept with respect to the limits of the company' I liability,
highway vehicle; provided, for the purposes of this coverage, deter-
mination as to whether the inlured 0( such representative is legally     III. LIMITS OF LIABILITY
entitled to recover such damages, and if so the amount thereof,          Regardless of the number of inluradl under this policy, the com-
shall be made by agreement between the Inlured or such                   pany'l liability is limited as follows:
representative and the company 0(, if they fail to agree. by ar-         (a) The limit of liability stated in the declarations as applicable to
bitration,                                                                    "each person" is the limit of the company'l liability fO( all
No judgment against any person or organization alleged to be                  damages because of bodily Injury sustained by one person as
legally responsible for the bodily injury shall be conclusive, as be-         the result of anyone accident and, subject to the above
tween the inlured and the company, of the issues of liability of              provision respecting "each person", the limit of, liability stated
such person or organization or of the amount of damages to which              in the declarations as applicable to "each accident" is the total
the insured is legally entitled unless such judgment is entered pur-          limit of the company' I liability fO( all damages because of
suant to an action prosecuted by the inlurad with the written con-            bodily injury sustained by two 0( m()(e persons as the result of
sent of the company.                                                          anyone accident.
Exclusions                                                               (b) Any amount payable under the terms of this insurance because
Thll inlurance does not apply:                                                of bodily injury sustained in an accident by a person who is an
                                                                              insurad under this coverage shall be reduced by
(a) to bodily injury to an ihlured with respect to which such In-
      surad, his legal representative 0( any person entitled to               (1) all sums paid on account of such bodily injury by 0( on
      payment under this insurance shall, without written consent of               behalf of
      the company, make any settlement with any person 0(                            (i)   the owner 0( operato( of the uninlured highway
      organization who may be legally liable therefor;                                     vehicle and
(b) to bodily Injury to an inlured while occupying a highway                        (ii)   any other person or O(ganization jointly 0(
      vehicle (other than an insured highway vehicle) owned by                              severally liable together with such owner 0(
      the named Inlured, any delignatad inlured 0( any relative                            operatO( f()( such bodily injury,
      resident in the same household as the namad 0( dellgnated               including all sums paid under the bodi" Injury liability
      Inlured, 0( through being struck by such a vehicle, but this ex-        coverage of the policy. and
      clusion does not apply to the named Inlured or his relatives
      while occupying or if struck by a highway vehicle owned by a            (2) the amount paid and the present value of all amounts
      designatad Insured or his relatives;                                         payable on account of such bodily Injury under any work-
                                                                                    men's compensation law, disability benefits law 0( any
(e) so as to inure directly to the benefit of any workmen's com-                    similar law,
      pensation 0( disability benefits carrier or any person 0(
      O(ganization qualifying as a self-insure under any workmen's        (c) Any payment made under this insurance to or fO( any insured
      compensation 0( disability benefits law 0( any similar law,              shall be applied in reduction of the amount of damages which
                                                                               he may be entitled to recover from any person or O(ganization
II. PERSONS INSURED                                                            who is an ins urad under the bodily injury liability coverage of
Each of the following is an Inlurad under this insurance to the ex-            the policy,
ieni sei forth below:                                                     (d) The company shall not be obligated to pay under this in-
                                                                               surance that part of the damages which the inlured may be
(a) the namad Insured and any deSignated inlured an~ while                    entitled to recover from the owner 0( operator of an uninlurad
      residents of the same household, the spouse and relatives of            highway vehicle which represents expenses for medical ser-
      either;                                                                 vices paid or payable under the medical payments coverage of
                                                                              the policy,
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                                     Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 72 of 94
Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 12 of 24 PageID #: 593
     IV. PC;>LICY PERIOD; TERRITORY
     This insurance applies only to accidents which occur during th~
                                                                                 VI.
                                                                                                   e
                                                                                       ADDITIONAL CONDITIONS

     policy period and within the United States of America, its territories       Premium                 If during the policy period the number of in-
     or possessions. or Canada                                                            .               sured highway vehicles owned by the
     V. ADDITIONAL DEFINITIONS                                                   named Insured or spouse or the number of dealer's license plates
     When used in reference to this insurance (including endorsements             ISSUed to the named insured changes, the named insured shall
     forming a part of the policy):                                              notify the company during the policy period of any change and the
                                                                                 premium shall be adjusted in accordance with the manuals In use
     "designated insured" means an individual named in the schedule              by the company. If the earned premium thus computed exceeds the
     under Designated Insured;                                                   advance premium paid, the named insured shall pay the excess to
     "highway vehicle" means a land motor vehicle or trailer other than          the company; if less. the company shall return to the named in-
                                                                                 sured the unearned portion paid by such insured.
     (a) a farm type tractor or other equipment designed for use prin-
             cipally off public roads, while not upon public roads.              Proof of Claim;          As soon as practicable. the insured or other
                                                                                 Medical Reports          person making claim shall give to the com-
     (b) a vehicle operated on rails or crawler-treads, or                                                pany written proof of claim, under oath if
     (c) a vehicle while located for use as a residence or premises;             required. including full particulars of the nature and extent of the in·
    "hit-and-run vehicle" means a highway vehicle which causes                   lunes. treatment. and other details entering into the determination of
    bodily injury to an insured arising out of phYSical contact of such          the amount payable hereunder. The insured and every other person
    vehicle with the insured or with a vehicle which the insured is oc-          making claim hereunder shall submit to examinations under oath by
    cupying at the time of the accident, provided:                               any person named by the company and subscnbe the same. as of-
                                                                                 ten as may reasonably be required. Proof of claim shall be made
    (a) there cannot be ascertained the identity of either the operator or       upon forms furnished by the company unless the company shall
            owner of such highway vehicle;                                       have failed to furnish such forms within 15 days after receiving
    (b) the insured or someone on his behalf shall have reported the             notice of claim.
            accident within 24 hours to a police, peace or judicial officer or
            to the Commissioner of Motor Vehicles, and shall have filed          The injured person shall submit to physical examinations by
            with the company within 30 days thereafter a statement under         physicians selected by the company when and as often as the
            oath that the insured or his legal representative has a cause or     company may reasonably require and he, or in the event of his in-
            causes of action arising out of such accident for damages            capacity his legal representative, or in the event of his death his
            against a person or persons whose identity is unascertainable,       legal representative or the person or persons entitled to sue
            and setting forth the facts or support thereof; and                  therefor, shall upon each request from the company execute
                                                                                 authorization to enable the company to obtain medical reports and
    (c) at the company's request. the insured or his legal represen-             copies of records.
            tative makes available for inspection the vehicle which the in-
            sured was occupying at the time of the accident;                     Assistance and              After notice of claim under this insurance.
                                                                                 Cooperation of              the company may require the insured to
    "insured highway vehicle" means a highway vehicle:                           the Insured                 take such action as may be necessary or
    (a) described in the schedule as an insured highway vehicle to                                           appropriate to preserve his right to recover
            which the bodily injury liability coverage of the policy applies;    damages from any person or organization alleged to be legally
    (b) while temporarily used as a substitute for an insured highway            responsible for the bodily injury; and in any action against the
            vehicle as described in subparagraph (a) above, when with-           company, the company may require the insured to join such per-
            drawn from normal use because of its breakdown. repair, ser-         son or organization as a party defendant.
            vicing, loss or destruction;                                         Notice of                   If before the company makes payment of
    (c) while being operated by the named or deSignated insured or               Legal Action                loss hereunder, the insured or his legal
            by the spouse of either if a resident of the same household;                                     representative shall institute any legal ac-
                                                                                 tiori for bodily injury against any person or organization legally
    but the term "insured highway vehicle" shall not include:                    responsible for the use of a highway vehicle involved in the ac-
          (i) a vehicle while used as a public or livery conveyance, unless      cident, a copy of the summons and complaint or other process
               such use is specifically declared and described in this           served in connection with such legal action shall be forwarded im-
               policy;                                                           mediately to the company by the insured or his legal represen-
         (ii) a vehicle while being used without the permission of the           tative.
               owner;                                                            Other Insurance             With respect to bodily injury to an insured
                                                                                                             while occupying a highway vehicle not
        (iii) under subparagraphs (b) and (c) above, a vehicle owned by          owned by the named insured, this insurance shall apply only as
               the named insured, any designated insured or any                  excess insurance over any other similar insurance available to such
               resident of the same household as the named or deSignated         insured and applicable to such vehicle as primary insurance. and
               insured; or                                                       this insurance shall then apply only in the amount by which the limit
        (iv) under subparagraphs (b) and (c) above, a vehicle furnished          of liability for this coverage exceeds the applicable limit of liability of
               for the regular use of the named insured or any resident of       such other insurance.
               the same household;                                               Except as provided in the foregoing paragraph, if the insured has
   "occupying" means in or upon or entering into or alighting from;              other similar insurance available to him and applicable to the ac-
   "state" includes the District of Columbia, a territory or possession          cident. the damages shall be deemed not to exceed the higher of
   of the United States, and a province of Canada;                               the applicable limits of liability of this insurance and such other in-
                                                                                 surance, and the company shall not be liable for a greater propor-
   "uninsured highway vehicle" means:                                            tion of any loss to which this coverage applies than the limit of
   (a) a highway vehicle with respect to the ownership, main-                     liability hereunder bears to the sum of the applicable limits of
           tenance or use of which there is, in at least the amounts              liability of this insurance and such other insurance.
           specified by the finanCial responsibility law of the state in           Arbitration                If any person making claim hereunder and
           which the insured highway vehicle is principally garaged, no                                      the company do not agree that such person
           bodily injury liability bond or insurance policy applicable at         is legally entitled to recover damages from the owner or operator of
           the time of the accident with respect to any person or                 an uninsured highway vehicle because of bodily injury to the in-
           organization legally responsible for the use of such vehicle, or      sured. or do not agree as to the amount of payment which may be
           with respect to which there is a bodily injury liability bond or      OWing under this insurance, then. upon written demand of either,
           company writing the sum denies coverage thereunder or is or            the matter or matters upon which such person and the company do
           becomes insolvent; or                                                  not agree shall be settled by arbitration, which shall be conducted
   (b) a hit-and-run vehicle;                                                     in accordance with the rules of the American Arbitration Association
                                                                                  unless other means of conducting the arbitration are agreed to bet-
   but the term "uninsured highway vehicle" shall not include:                    ween the insured and the company, and judgment upon the award
          (i) an insured highway vehicle,                                         rendered by the arbitrators may be entered in any court having
         (ii) a highway vehicle which is owned or operated by a self-             jurisdiction thereof. Such person and the company each agree to
               insurer within the meaning of any motor vehicle financial          consider itself bound and to be bound by any award made by the
               responsibility law, motor carrier law or any similar law,          abitrators pursuant to this insurance.
        (iii) a highway vehicle which is owned by the United States of
               America, Canada, a state, a political subdivision of any such     Trust Agreement           In the event of payment to any person under
               government or an agency of any of the foregoing.                                            this insurance:
 Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                                        Desc
              Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 73 of 94
      Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 13 of 24 PageID #: 594
(a) the company shall be entitled to the e x t . such payment to                 by it in connectaereWith;
    the proceeds of any settlement or judgment. that may result              (e) such person shall execute and deliver to the company such in-
    from the exercise of any rights of recCNery of such person                   struments and papers as may be appropriate to secure the
    against any person or organization legally responsible for the               rights and obligations of such person and the company
    bodily Injury beCause of which such payment is made;                         established by this prOVision.                            .
(b) such person shall hold in trust for the benefit of the company          Payment of Loss          Any amount due hereunder is payable.
    all rights of recCNery which he shall have against such other           by the Company
    person or or:ganization beCause of the damages which are the
    subject of claim made under this Insurance;                             (a)  to the insured, or
(c) such person shall do whatever is proper to secure and shall do          (b)  if the Insured be a minor to his parent or guardian. or
    nothing after loss to prejudice such rights;
                                                                            (c)  if the insured be deceased to his surviving spouse. otherwise
(d) if requested in writing by the company, such person shall take.
    through any representative designated by the company, such              (d)  to a person authorized by law to receive such payment or to a
    action as may be necessary or appropriate to recover such                    person legally entitled to recover the damages which the
    payment as damages from such other person Of organization.                   payment represents;
    such action to be taken in the name of such person; in the              provided. the company may at its option pay any amount due
    event of a recovery. the company shall be reimbursed out of             hereunder in accordance with division (d) hereof.
    such recovery for expenses. costs and attorneys' fees incurred



 AUTOMOBILE PHYSICAL DAMAGE INSURANCE                                                                                                 PHD PART
 I.    COVERAGE AGREEMENTS                                                                     company and the police and terminating, regardless
        1. The company will pay for loll to cov.red automobiles:                               of expiration of the policy period. when such covered
                                                                                               automobile is returned to use or the company pays
Compr.henllv.           from any cause except collision; but. for                              for the loll; but. as to anyone such theft. such reim-
                        the purpose of this coverage. breakage of                              bursement shall not exceed $10 for anyone day nor
glass and loss caused by missiles. falling Objects. fire. theft or lar-                        $300 total.
ceny. windstorm. hail. earthquake. explosion. riot or civil com-                   4. Such insurance as is afforded under each coverage ap-
motion. malicious mischief or vandalism. water. flood. or (as to a                        plies separately to each cov.red automobile, and a land
covered automobil. of the private passeng.r type) collidin9 with                          motor vehicle and one or more trailers or semi-trailers at-
a bird or animal. shall not be deemed loss caused by collision;                           tached thereto shall be held to be separate covered
                                                                                          automobiles as respects limits of liability and any deduc-
Fire, Lightning or       caused by (a) fire or lightning. (b) smoke or                    tible provsions applicable thereto.
Transportation           smudge due to a sudden. unusual and                  Excluslonl
                         faulty operation of any fixed heating equip-
ment serving the premises in which the covered automobile is                  Thll inluranc. doel not apply:
located or (c) the stranding. sinking. burning. collision or derailment       (a) to any cov.red automobile while used as a public or livery
of any conveyance in or upon which the cov.red automobile is                       conveyance, unless such use is specifically declared and
being transported;                                                                 described in the schedule;
                          caused by theft or larceny;                         (b) to damage which is due and confined to:
Theft
                                                                                     (i) wear and tear. or
Windstorm, H.n,           caused by windstorm. hail. earthquake or                  (ii) freezing, or                                                       __
E.rthqu.k. or             explosion;                                                (iii) mechanical or electrical breakdown or failure.
Explollon
                                                                                    unless such damage is the result of other loss covered by this
Combined Additlon.1 caused by (a) windstorm. hail. earthquake                       insurance:
                         or explosion. (b) riot or civil commotion. (c)       (c) to tires, unless
the forced landing or falling of any aircraft or its parts or equipment.             (i) loll be coincident with and from the same cause as other
(d) malicious mischief or vandalism. (e) flood or rising waters. or (f)                   1011 covered by this insurance: or
external discharge or leakage of water;
                                                                                    (ii) damaged by fire (and. if a cov.red automobile of
Collilion              caused by collision;                                               the prlvat. p ....nger type, by malicious mischief or van-
                                                                                          dalism) or stolen and. as to the covered automobile, loll
prOVided that. with respect to each covered automobile,                                   caused by such damage or theft is covered by this in-
         (i) under the Comprehensive coverage (except as to loll                          surance;
             from any of the causes described in the Fire, Lightning or    . (d) to lou due to
             Transportation coverage) and under the Collision                        (i) war, whether or not declared, civil war. insurrection.
             cCNerage, such payment shall be only for the amount of                       rebellion or revolution, or to any act or condition incident to
             each loll in excess of the deductible amount, if any,                        any of the foregoing;
             stated in the schedule as applicable thereto;
                                                                                    (ii) radioactive contamination;
        (ii) under the Combined Additional coverage, $25 shall be
             deducted from the amount of each 10.. caused by                 (e) to 1011 to
             malicious mischief Of vandalism.                                     (I) any device or instrument designed for the recording.
                                                                                         reproduction. or recording and reproduction of sound
2. The company will pay:                                                                 unless such device or instrument is permanently installed
Towing                 for towing and labor costs necessitated by                        in the cov.red automobile;
                       the disablement of cov.red automobilel.                    (ii) any tape. wire. record disc or other medium for use with
provided the labor is performed at the place of disablement.                             any device or instrument designed for the recording.
Supplementary          In addition to the apf)licable limits of                          reproduction. or recording and reproduction of sound;
Paymentl               liability, the company Will:                          (I) to loll to a camper body designed for use with a covered
                                                                                  automobile and not designated in the sctIedule and premium
            (a) with respect to such transportation insurance as is af-           charged therefor if such camper body was owned at the in-
                forded herein, pay general average and salvage                    ception of the policy period or the inception of any renewal or
                charges for which the n.med Inlured becomes                       extension period thereof;
                legally liable;
                                                                             (g) under the Comprehensive and Theft coverages, to loss or
            (b) reimburse the namedlnlured, in the event of a theft               damage due to conversion, embezzlement or secretion by any
                covered by this insurance of an entire cov.red                    person in possession of a cov.red automobile under a
                automobile of the prlvat. palsenger type (not used                bailment lease, conditional sale. purchase agreement. mort-
                as a public or livery conveyance and not, at time of              gage or other encumbrance;                                                ..
                theft being held for sale by an automobile dealer), for
                exp8nse incurred for the rental of a substitute for such     (h) under the Collision coverage. to breakage of glass if insurance            •
                covered automobile during the period commencing                   with respect to such breakage is otherwise afforded herein;
                48 hours after such theft has been reported to the           (i) under the Windstorm. Hail, Earthquake or Expiosion and Com-
                                                                                  bined Additional coverages, to 1011 resulting from rain. snow or
                                                                                  sleet, whether or not wind-driven.
     Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                                        Desc
                  Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 74 of 94
       II. IoIMITS OF LIABILITY
     Case                                             e
             1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 14 of 24 PageID #: 595
             1.   The limit of the company's liability for loss to anyone
                  covered automobile shall not exceed the least of the                       (ii) the named In.ured notifies the company within 30 days
                  fOllowing amounts:                                                              follOWing such delivery date;
                  (a) the actual cash value of such covered automobile or               but "covered automobile" does not include a vehicle owned by or
                       if the loss is to a part thereof the actual cash valu~ of        registered In the name of any individual partner or executive officer
                       such part, at time of loss; or                                   of the named in.ured, unless specifically stated otherwise by en-
                                                                                        dorsement forming a Part of the policy;
                  (b) what it would then cost to repair or replace such
                       covered automobile or par1 t11ereof with other of like           "10"" means direct and accidental loss or damage;
                       kind and quality, with deduction for depreciation; or            "private pa.senger type" means a 4-wheel land motor vehicle of
                  (c) the limit of liability stated in the schedule as ap-              the private passenger or station wagon type;
                       plicable to "each covered automobile" under the                  as to "purpose. 01 u.... :
                       coverage afforded for the ioss to such covered
                       automobile. prCNided that if such limit of liability is            "commerical': means use principally in the business occupation
                       expressed as a stated amount it shall, with respect to             of the named In.ured as stated in the declarations, including oc-
                       a covered automobile newly acquired during the                     casional use for personal, pleasure, family and other business
                       poliCY pertod and not described in the schedule, be                purposes;
                       deemed as having been replaced by "actual cash                   "plea.ure and busine.... means personal pleasure, family and
                       value":                                                          business use.
                  ~d (if this insur~ce is stated in the declarations as being           V. CONDITIONS
                    Fleet Automatic ). subject to the above prCNisions, shall          None of the Conditions of the policy shall apply to this insurance ex-
                  not In any event exceed the amount, if any, stated in the            cept "Premium", "Inspection and Audit" "Subrogation"
                  ::chedule as the "maximum limit of liability" applicable to          "Changes", "Assignment", "Cancellation", Md "Declarations":
                    anyone covered automobile".                                        ThiS Insurance shall also be subject to the following additional Con-
             2.   If this insurance is stated in the declarations as being             ditions:
                  "Fleet Automatic", the. total limit of the company's liability
                  for all lo.s directly attributable to a Single hapPening out of      Named Inlured'.          In the event of 10•• the named in.ured
                  which 10•• occurs shall not exceed:                                  Dutiel In Event          shall:
                                                                                       01 Lo.s                 (a) protect the covered automobile,
                  (a) as to all covered automobile. at anyone location
                       the amount, if any, stated in the schedule as the                                       whether or not this insurance applies to the
                       "maximum limit of liability" applicable thereto, subject                                loss, and any further loss or damage due to
                       to the above prCNisions respecting anyone covered               the named insured's failure to protect shall not be recoverable un-
                       automobile;                                                     der this insurance; reasonable expenses incurred in affording such
                                                                                       protection shall be deemed incurred at the company's request;
                 (b) as to all covered automobiles. the amount, if any,
                      stated in the schedule as the "maximum limit of                  (b) give notice thereof as soon as practicable to the company or
                       liability" applicable thereto, subject to the abCNe                  any of Its authortzed agents and also, in the event of theft or
                      prOVisions respecting (i) anyone covered auto-                        larceny, to the police;
                      mobile and (ii) anyone location.                                 (c) file with the company, within 91 days after loss, his sworn
        ill. POLICY PERIOD; TERRITORY; PURPOSES OF USE                                      proof of lOll in such form and including such information as
                                                                                            the company may reasonably require and, upon the com.
       This insurance applies only to 10•• which occurs during the policy                   pany'. request, shall exhibit the damaged property and submit
        period, while the covered automobile is within the United States of                 to examination under oath;
       America. its territories or possessions, or Canada or is being trans-
        ported between ports thereof and, if a covered automobile                      (d) coOperate with the. company and, upon the company's
        described in the schedule, is maintained and used or the purposes                   request, shall assist In making settlements, in the conduct of
        stated therein as applicable thereto.                                               suits and in enforcing any right of contribution or indemnity
                                                                                            against any person or organization who may be liable to the
        IV. ADDITIONAL DEFINITIONS                                                          named insured because of lOll with respect to which this in-
        When used in reference to this insurance (including endorsements                    surance applies; and shall attend hearings and trials and assist
        forming a part of the policy):                                                      in securing and giving evidence and obtaining the attendance
       "camper body" means a body designed to be mounted upon a                             of witnesses;
       covered automobile and equipped as sleeping or living quarters;                 but the named In.ured shall not, except at his own cost, voluntarily
                                                                                       make any payment, assume any obligation, offer or pay any reward
      "collision" means                                                                for recovery of stolen property or incur any expense other than as
          (i) collision of a covered automobile with another object or                 specifically prCNided in this insurance.
                   with a vehicle to which it is attached, or
                                                                                        Payment lor LOll         With respect to any loss covered by this
         (ii) upset of such covered automobile;                                                                 insurance, the company may pay for said
        "commercial type" means (if this insurance is stated in the                    loss in money, or may:
        declarations as being "Fleet Automatic");
                                                                                        (a) repair or replace the damaged or stolen property, or
              (i) a land motor vehicle of !he truck, pick-up, express, sedan or
                    panel delivery type, including truck-type tractors, trailers and    (b) return at its expense any stolen property to the named insured,
                   semi-trailers, used for the transportation or delivery of goods          with payment for any resultant damage thereto, at any time
                   or merchandise or for other business purposes, or                        before the los. is so paid or the property is so replaced, or
             (ii) an altered private passenger type vehicle used for retail or          (c) take all or any part of the damaged or stolen property of the
                   wholesale delivery;                                                      agreed or appraised value;
       "covered automobile" means a land motor vehicle, trailer or semi-                    but there shall be no abandonment to the company.
       trailer, including its equipment and other equipment permanently at-             Appral.al                If the named insured and the company fail
       tached thereto (but not including robes, wearing apparel or per-                                          to agree as to the amount of loss, either
       sonal effects), which is either                                                 may, within 60 days after proof of loss is filed, demand an appraisal
       (a) designated in the schedule, by description or otherwise, as a               of the loss. In such event the named insured and the company
              covered automobile to which this insurance applies and is:               shall each select a competent appraiser, and the appraisers shall
                                                                                       select a competent and disinterested umpire., The appraisers shall
                 (i) owned by the named insured, or                                    state separately the actual cash value and the amount of loss and
                (ii) (if this insurance is stated in the declarations as being         failing to agree shall submit their differences to the umpire. An
                      "Fleet Automatic") leased to the named Insured for a term        award in writing of any two shall determine the amount of loss. The
                      of not less than one year under an agreement ~xpressly           named insured and the company shall each pay its chosen ap-
                      prohibiting any right of the lessor or owner to use such         praiser and shall bear equally the other expenses of the appraisal
                      vehicle during the term of such lease except either as an        and umpire.
                      operator employed by the named in.ured or for its repair         The company shall not be held to have waived any of its rights by
                      or exchange; or,                                                 any act relating to appraisal.
       (b) if not so designated, such vehicle is newly acquired by the                 .~tion Again.t            No action shall lie against the company
              named In.ured during the policy period provided, however,                Company                   unless, as a condition precedent thereto,
              that:                                                                                              there shall have been full compliance with
                 (i) it replaces a described covered automobile, or as of the          all the terms of this insurance nor until 30 days after proof of loss is
                      date of its delivery this insurance applies to all covered       filed and the amount of loss is determined as provided in this in-
                      lIIutomobl ..., and                                              surance.




IE    _                  . . . . . .- - - - - - - - - - - - - - - - -
  Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                                  Desc
               Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 75 of 94

                                                •
   Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 15 of 24 PageID #: 596
Other Insurance          If the named insured has other .insurance
                         against a loss covered by thiS Insurance,
the company shall not be liable under this insurance for a greater
  raportion of such loss than the applicable limit of liability stated In
                                                                                                  •
                                                                             policy period and not described in the schedule, this insurance
                                                                             shall not apply to any loss against which the named insured h<>.s
                                                                             other valid and collectible insurance.
Fhe schedule bears to the total applicable limit of liability of all valid   No Benefit              None of the provisions of this insurance
and collectible insurance against such loss; provided, however,              to Bailee               shall inure directly or indirectly to the
with respect to any covered automobile newly acquired during the             benefit of any carrier or other bailee for hire.
                                                                             Terms of Insurance      Terms of this insurance Which are in
                                                                             Conformed to Statute    conflict with the statutes of the state
                                                                                                     wherein this insurance is issued are
                                                                             hereby amended to conform to such statutes.
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                                    Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 76 of 94
Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 16 of 24 PageID #: 597

  tf~,,§i
                                GENERAL PROVISIONS
                                FOR LIABILITY POLICIES
  LIFE & CASUALTY


                                                                       DEFINITIONS
  When used in this policy (including endorsements forming a part              the insured under an incidental contract;
  hereof):                                                                     "incidental contract" means any written (1) lease of premises, (2)
  "automobile" means a land motor vehicle, trailer or semi·trailer             easement agreement, except in connection with construction or
  designed for travel on public roads, (including any machinery or ap-         demolition operations on or adjacent to a railroad, (3) undertaking to
  paratus attached thereto), but does not include mobile equipment;             indemnify a municipality required by municipal ordinance, except
  "bodily injury" means bodily injury, sickness or disease sustained           in connection with work for the municipality, (4) sidetrack
  by any person which occurs during the policy period, including               agreement, or (5) elevator maintenance agreement;
  death at any time resulting therefrom;                                       "insured" means any person or organization qualifying as an in·
  "collapse hazard" includes "structural property damage" as                   sured in the "Persons Insured" provision of the applicable in·
  defined herein and property damage to any other property at any              surance coverage. The insurance afforded applies separately to
  time resulting therefrom. "Structural property damage" means the             each insured against whom claim is made or suit is brought, except
  collapse of or structural injury to any building or structure due to (1)     with respect to the limits of the company's liability;
  grading of land, excavating, borrOWing, filling, back·filling, tun·          "mobile equipment" means a land vehicle (including any
  neling, pile driving, cofferdam work or caisson work or (2) moving,          machinery or apparatus attached thereto), whether or not self-
  shoring, underpinning, raiSing or demolition of any building or              propelled, (1) not subject to motor vehicle registration, or (2) main·
  structure or removal or rebuilding of any structural support thereof.        tained for use exclusively on premises owned by or rented to the
  The collapse hazard does not include property damage (1)                     named insured, including the ways immediately adjoining, or (3)
  arising out of operations performed for the named insured by in·             designed for use principally off public roads, or (4) designed or
  dependent contractors, or (2) included within the completed                  maintained for the sole purpose of affording mobility to equipment of
  operations hazard or the underground property damage                         the following types forming an integral part of or permanently at·
  hazard, or (3) for which liability is assumed by the Insured under           tached to such vehicle: power cranes, shovels, loaders, diggers and
  an incidental contract;                                                      drills, concrete mixers (other than the mix·in·transit type); graders,
  "completed operations hazard" includes bodily injury and                     scrapers, rollers and other road construction or repair equipment;
  property damage arising out of operations or reliance upon a                 air·compressors, pumps and generators, including spraying,
  representation or warranty made at any time with respect thereto,            welding and building cleaning equipment; and geophysical ex·
  but only if the bodily injury or property damage occurs after such            ploration and well servicing equipment;
  operations have been completed or abandoned and occurs away                  "named insured" means the person or organization named in Item
  from premises owned by or rented to the named insured.                        1, of the declarations of this policy;                       .
  "Operations" include materials, parts or equipment furnished in              "named insured's products" means goods or products manufac·
  connection therewith. Operations shall be deemed completed at the             tured, SOld, handled or distributed by the named insured or by
  earliest of the follOWing times:                                             others trading under his name, including any container thereof
  (1) when all operations to be performed by or on behalf of ~he               (other than a vehicle), but "named insured's products" shall not
       named insured under the contract have been completed,                    include a vending machine or any property other than such con·
  (2) when all operations to be performed by or on behalf of the               tainer, rented to or located for use of others but not sold;
       named Insured at the site of the operations have been com-              "occurrence" means an accident, including continuous or
       pleted, or                                                               repeated exposure to conditions, which results in bodily injury or
  (3) when the portion of the work out of which the injury or damage           property damage neither expected nor intended from the stand·
       arises has been put to its intended use by any person or                 point of the insured;
       organization other than another contractor or subcontractor             "policy territory" means:
       engaged in performing operations for a principal as a part of          '(1) the United States of America, its territories or possessions, or
       the same project.                                                             Canada, or
  Operations which may require further service or maintenance work,             (2) international waters or air space, prCNided the bodily injury or
  or correction, repair or replacement because of any defect or                      property damage does not occur in the course of travel or
  deficiency, but which are otherwise complete, shall be deemed                      transportation to or from any other country, state or nation; or
  completed.
                                                                                (3) anywhere in the world with respect to damages because of
  The completed operations hazard does not include bodily Injury                     bodily injury or property damage arising out of a product
  or property damage arising out of                                                  which was sold for use or consumption within the territory
  (a) operations in connection with the transportation of property,                  described in paragraph (1) above, prCNided the original suit for
       unless the bodily injury or property damage arises out of a                   such damages is brought within such territory;
       condition in or on a vehicle created by the loading or unloading        "products hazard" includes bodily injury and property damage
       thereof,                                                                 arising out of the named insured's products or reliance upon a
  (b) the existence of tools, uninstalled equipment or abandoned or             representation or warranty made at any time with respect thereto,
       unused materials, or                                                     but only if the bodily injury or property damage occurs away from
  (c) operations for which the classification stated in the policy or in        premises owned by or rented to the named insured and after
       the company's manual specifies "including completed                      physical possession of such products has been relinquished to
       operations";                                                             others;
  "elevator" means any hoisting or lowering device to connect floors            "property damage" means (1) physical injury to or destruction of
  or landings, whether or not in service, and all appliances thereof in-        tangible property which occurs during the policy period, including
  cluding any car, platform, shaft, hoistway, stairway, runway, power           the loss of use thereof at any time resulting therefrom, or (2) loss of
  equipment and machinery, or any hydraulic or mechanical hoist                 use of tangible property which has not been physically injured or
  used for raising or lowering automobiles for lubricating and ser-             destroyed provided such loss of use is caused by an occurrence
  vicing or for dumping material from trucks; but does not include an           during the policy period;
  automobile servicing hoist, or a hoist without a platform outside a           "underground property damage hazard" includes underground
  building if without mechanical power or if not attached to building           property damage as defined herein and property damage to any
  walls, or a hod or material hoist used in alteration, construction or         other property at any time resulting therefrom. "Underground
  demolition operations, or an inclined conveyor used exclusively for           property damage" means property damage to wires, conduits,
  carrying property or a dumbwaiter used exclusively for carrying               pipes, mains, sewers, tanks, tunnels, any similar property, and any
  property and having a compartment height not exceeding four feet;             apparatus in connection therewith, beneath the surface of the
  "explosion hazard" includes property damage ariSing out of                    ground or water, caused by and occurring during the use of
  blasting or explosion. The explosion hazard does not include                  mechanical equipment for the purpose of grading land, paving, ex·
  property damage (1) arising out of the explosion of air or steam               cavating, drilling, borrowing, filling, back·filling or pile driving. The
  vessels, piping under pressure, prime movers, machinery or power              underground property damage hazard does not include property
  transmitting equipment, or (2) arising out of operations performed            damage (1) arising out of operations performed for the named in-
  for the named Insured by independent contractors, or (3) included             sured by independent contractors, or (2) included within the com-
  within the completed operations hazard or the underground                     pleted operations hazard, or (3) for which liability is assumed by
  property damage hazard, or (4) for which liability is assumed by               the insured under an Incidental contract.
                                                                                                                                    CAT. 242780
  .(CC-5022) 1-73                                                                                                                   PRINTED IN U.S.A.
     Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                                 Desc
                  Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 77 of 94
     Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 17 of 24 PageID #: 598
                                                    ."tJPPLEMENTARY PAYMENTS

The company wili pay, in addition to the applicable limit of                     policy, and the cost of bail bonds required of the insured
liability;                                                                       because of accident or traffic law violation arising out of the use
(a) all expenses incurred by the company, all costs taxed against                of any vehicle to which this policy applies, not to exceed $250
      the insured in any suit defended by the company and all in-                per bail bond, but the company shall have no obligation to ap-
      terest on the entire amount of any Judgment therein which ac-              ply for or furnish any such bonds;
      crues after entry of the judgment and before the company has           (c) expenses incurred by the insured for first aid to others at the
      paid or tendered or deposited in court that part of the                    time of an accident, for bodily injury to which this policy ap-
      judgement which does not exceed the limit of the company's                 plies;
      ~jability thereon;
                                                                             (d) reasonable expenses incurred by the insured at the com-
(b) premiums on appeal bonds required in any such suit,                          pany's request in assisting the company in the investigation or
      premiums on bonds to release attachments in any such suit for              defense of any claim or suit, including actual loss of earnings
      an amount not in excess of the applicable limit of liability of this       not to exceed $25 per day.

                                         NUCLEAR ENERGY LIABILITY EXCLUSION
                                                    (Broad Form)

I.    This policv does not apply:                                                      nuclear facility and any property thereat.
A.    Under any Liability Coverage, to bodily injury or property             II. As used herein:
      damage
                                                                             "hazardous properties" include radioactive, toxic or explosive
      (1) with respect to which an insured under this policy is also         properties,
           an insured under a nuclear energy liability policy issued
           by Nuclear Energy Liability Insurance Association, Mutual         "nuclear material" means source material, special nuclear
           Atomic Energy Liability Underwriters or Nuclear Insurance         material or byproduct material;
          Association of Canada. or would be an insured under any            "source material", "special nuclear material", and "byproduct
           such policy but for its termination upon exhaustion of its        material" have the meanings given them in the Atomic Energy Act
           limit of liability; or                                            of 1954 or in any law amendatory thereof,
      (2) resulting from the hazardOUS properties of nuclear                 "spent fuel" means any fuel element or fuel component, solid or
          material and with respect to which (a) any person or               liquid, which has been used or exposed to radiation in a nuclear
          organization is required to maintain financial protection          reactor;
           pursuant to the Atomic Energy Act of 1954, or any law             "waste" means any waste material (1) containing byproduct
           amendatory thereof, or (b) the insured is, or had this policy     material and (2) resulting from the operation by any person or
          not been issued would be, entitled to indemnity from the           organization of any nuclear facility included within the definition of
           United States of America. or any agency thereof, under any        nuclear facility under paragraph (a) or (b) thereof,
          agreement entered into by the United States of America. or
           any agency thereof, with any person or organization.              "nuclear facility" means
B.    Under any Medical Payments Coverage, or under any Sup-                 (a) any nuclear reactor,
      plementary Payments provision relating to first aid, to expenses       (b) any equipment or device designed or used for (1) separating
      incurred with respect to bodily injury resulting from the hazar-            the isotopes of uranium or plutonium, (2) processing or utilizing
      dous properties of nuclear material and ariSing out of the                  spent fuel, or (3) handling, processing or packaging waste,
      operation of a nuclear facility by any person or organization,         (c) any equipment or device used for the processing, fabricating or
C.    Under any Liability Coverage, to bodily injury or property                  alloying of special nuclear material if at any time the total
      damage resulting from the hazardous properties of nuclear                   amount of such material in the custody of the insured at the
      malerial, if                                                                premises where such equipment or device is located consists
      (1) the nuclear malerial (a) is at any nuclear facility owned               of or contains more than 25 grams of plutonium or uranium 233
           by, or operated by or on behalf of, an insured or (b) has              or any combination thereof, or more than 250 grams of uranium
           been discharged or dispersed therefrom;                                235,
      (2) the nuclear material is contained in spent fuel or waste           (d) any structure, basin, excavation, premises or place prepared or
          at any time possessed, handled, used, processed, stored,                used for the storage or disposal of waste,
          transported or disposed of by or on behalf of an insured;          and includes the site on which any of the foregoing is located, all
          or                                                                 operations conducted on such site and all premises used for such
      (3) the bodily injury or properly damage arises out of the             operations,
           furnishing by an insured of services, materials, parts or         "nuclear reactor" means any apparatus designed or used to
          equipment in connection with the planning, construction,           sustain nuclear fission in a self-supporting chain reaction or to con-
          maintenance, operation or use of any nuclear facility, but         tain a critical mass of fissionable material;
           if such facility is located within the United States of           "property damage" includes all forms of radioactive contamination
          America. its territories or possessions or Canada. this ex-        of property,
          clusion (3) applies only to property damage to such


                                                                  CONDITIONS
1. Premium                                                                   2. Inspection and Audit
All premiums for this policy shall be computed in accordance with            The company shall be permitted but not obligated to inspect the
the company's rules, rates, rating plans, premiums and minimum               named insured's property and operations at any time. Neither the
premiums applicable to the insurance afforded herein.                        company's right to make inspections nor the making thereof nor
Premium designated in this policy as "advance premium" is a                  any report thereon shall constitute an undertaking, on behalf of or
deposit premium only which shall be credited to the amount of the            for the benefit of the named insured or others, to determine or
earned premium due at the end of the policy period. At the close of          warrant that such property or operations are safe or healthful, or are
each period (or part thereof terminating with the end of the policy          in compliance with any law, rule or regulation,
period) designated in the declarations as the audit period the earn-          The company may examine and audit the named insured's books
ed premium shall be computed for such period and, upon notice                 and records at any time during the policy period and extensions
thereof to the named insured, shall become due and payable. If the            thereof and within three years after the final termination of this
total earned premium for the policy period is less than the premium           policy, as far as they relate to the subject matter of this insurance,
previously paid, the company shall return to the named insured               3, Financia! Responsibility Laws
the unearned portion paid by the named insured.
                                                                              When this policy is certified as proof of financial responsibility for
The named insured shall maintain records of such information as               the future under the provisions of any motor vehicle financial
is necessary for premium computation, and shall send copies of                responsibility law, such insurance as is afforded by this policy for
such records to the company at the end of the policy period and at            bodily injury liability or for property damage liability shail comply
such times during the policy period as the company may direct.                with the proviSions of such law to the extent of the coverage and
                                                                              limits of liability required by such law. The insured agrees to reim-
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                                    Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 78 of 94
Case 1:19-mc-00103-UNA DocumentCONDITIONS  (Continued)Page 18 of 24 PageID #: 599
                                4-16 Filed 04/18/19
  burse the company for any payment made by the company which it                   paid the remaining insurers then continue to contribute equal
  would not have been obligated to make under the terms of this                    shares of the. remaining amount of the loss until each such in-
  policy except for the agreement contained in this paragraph.                     surer has paid Its limit in full or the full amount of the loss is
  4. Insured's Duties in the Event of Occurrence, Claim or Suit                    ps.id.
  (a) In the event of an occurrence, written notice containing par-          (b) Contribution by L.imits. If any of such other insurance does
        ticulars sufficient to identify the insured and also reasonably            not provide for contribution hy flqlJRI shares, the company
        obtainable information with respect to the time. place and cir-            shall. not be. liable for a greater proportion of such loss than the
        cumstances thereof. and the names and addresses of the in-                 applicable limit of liability under this policy for such loss bears
        jured and of available witnesses. shall be given by or for the in-         to the total applicable limit of liability of all valid and coUectible
        sured to the company or any of its authorized agents as soon               insurance against such loss.
        as practicabl e.                                                     7. Subrogation
  (b) If claim is made or suit is brought against the insured, the in-       In the event of any payment under this policy, the company shall. be
        sured shall immediately forward to the company every                 subrogated to all the insured's rights of recovery therefor against
        demand. notice. summons or other process received by him or          any person or organization and the insured shall execute and
        his representative.                                                  deliver instruments and papers and do whatever else is necessary
  (c) The insured shall cooperate with the company and. upon the             to secure such rights. The insured shall do nothing after loss to
       company's request. assist in making settlements. in the con-          prejudice such rights.             .
        duct of suits and in enforcing any right of contribution or in-      8. Changes
        demnity against any person or organization who may be liable         Notice to any agent or knowledge possessed by any agent or by any
        to the insured because of injury or damage with respect to           other person shall not effect a waiver or a change in any part of this
        which insurance is afforded under this policy; and the insured       policy or estop the company from asserting any right under the
        shall attend hearings and trials and assist in securing and          terms of this poliCY, nor shall. the terms of this policy be waived or
        giving evidence and obtaining the attendance of witnesses. The       changed, except by endorsement issued to form a part of this policy.
        insured shall not. except at his own cost. voluntarily make any
        payment. assume any obligation or incur any expense other            9. Assignment
        than for first aid to others at the time of accident.                Assignment of interest under this policy shall not bind the company
  5. Action Against Company                                                  until its consent is endorsed hereon; if, however, the named in-
                                                                             sured shall die, such insurance as is afforded by this policy shall
  No action shall lie against the company unless. as a condition             apply (1) to the named insured's legal representative, as the
  precedent thereto. there shall have been full compliance with all of       named insured, but only while acting within the scope of his duties
  the terms of this policy. nor until the amount of the insured's            as such, and (2) with respect to the property of the named insured,
  obligation to pay shall have been finally determined either by             to the person having proper temporary custody thereof, as insured,
  judgment against the insured after actual trial or by written              but only until the appointment and qualification of the legal
  agreement of the insured, the claimant and the company.                    representative.
  Any person or organization or the legal representative thereof who         10. Three Year Policy
  has secured such judgment or written agreement shall thereafter be
  entitled to recover under this policy to the extent of the insurance af-   If this policy is issued for a period of three years, any limit of the
  forded by this policy. No person or organization shall have any right      company's liability stated in this policy as "aggregate" shall apply
  under this policy to join the company as a party to any action             separately to each consecutive annual period thereof.
  against the insured to determine the insured's liability. nor shall        11. Cancellation
  the company be impleaded by the insured or his legal represen-             This policy may be cancelled by the named insured by mailing to
  tative. Bankruptcy or insolvency of the insured or of the insured's
                                                                             the company written notice stating when thereafter the cancellation
  estate shall not relieve the company of any of its obligations             shall. be effective. This policy mRy hp. r.Rnr.f>,lIed by the company by
  hereunder.                                                                 mailing to the named Insured at the address st10wn In thiS policy,
  6. Other Insurance                                                         written notice stating when not less than ten days thereafter such
  The insurance afforded by this policy is primary insurance. except         cancellation shall be effective. The mailing of notice as aforesaid
  when stated to apply in excess of or contingent upon the absence of        shall be sufficient proof of notice. The effective date of cancellation
  other insurance. When this insurance is primary and the insured            stated in the notice shall. become the end of the policy period.
  has other insurance which is stated to be applicabie to the loss on        Delivery of such written notice either by the named insured or by
  an excess or contingent basis. the amount of the company's                 the company shall. be equivalent to mailing.
  liability under this policy shall not be reduced by the existence of       If the named insured cancels, earned premium shall be computed
  such other insurance.                                                      in accordance with the customary short rate table and procedure. If
  When both this insurance and other insurance apply to the loss on          the company cancels, earned premium shall be computed pro rata
  the same basis. whether primary, excess or contingent, the com-            Premium adjustment may be made either at the time cancellation is
  pany shall not be liable under this policy for a greater proportion of     effected or as soon as practicable after cancellation becomes ef-
  the loss than that stated in the applicable contribution proviSion         fective, but payment or tender of unearned premium is not a con-
  below:                                                                     dition of cancellation.
  (a) Contribution by Equal Shares. If all of such other valid and           12. Declarations
        collectible insurance provides for contribution by equal shares.     By acceptance of this policy, the named insured agrees that the
        the company shall not be liable for a greater proportion of such     statements in the declarations are his agreements and represen-
        loss than would be payable if each insurer contributes an equal      tations, that this policy is issued in reliance upon the truth of such
        share until the share of each insurer equals the lowest ap-          representations and that this policy embodies all. agreements
        plicable limit of liability under anyone policy or the full amount   existing between himself and the company or any of its agents
        of the loss is paid, and with respect to any amount of loss not so   relating to this insurance.




  IN WITNESS WHEREOF, The A:tna Casualty and Surety Company has caused this policy to be signed by its President and a Secretary at Hart-
  ford, Connecticut, and countersigned on the declarations page by a duly authorized agent of the Company.




  I~C~                                           Secretary
        Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                                          Desc
                     Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 79 of 94
                  15'l Farmington Avenue
        Case 1:19-mc-00103-UNA        Document 4-16 Filed 04/18/19 Page
                   Hartford, Connecticut 06115
                                                                        19 of 24A\..LUUl~.'
                                                                    lUNAL                  NA'
                                                                                PageID #: 600                                                                "




,   I                                          THE AErNA CASUALTY AND ·SURETY COHPANY
                                                      Hartford,          Connect~cut          06115

                        TheBe Declorations and Products I,iahHii.y Insurance Coverage
                        Part and Endorsements, with the General Provisions for
                        Liability Policies, complete this

             PRODUCTS BODILY INJURY AND PROPERTY DAHAGi.': LIABILI'.:'Y POLICY

             1.   NAHED INSURED                                  Johnson & Johnson (See Section II)
                  AND ADDRESS                                    New: Brunswick, New Jersey
                                                                       POLICY NUl-lEER         '38 •    .Q.I+....t;Q~'"
                    •                                                                                   'SPECI
                                                                                                       "HANDL1NG
            2.    Policy Period
                  From 1-1-73 to 1-1-74 12:01 A.H.                                                          OCT
                                                                                                           \974
                  Standard Time at the address of the                                                       42
                  named insured as stated herein.
                                                                                                           Die
                  The limits of the Company's liability shall be as stated herAein,
                                                                               SUbjec~
                  to all the terms of this policy having reference thereto.

                                                               ldmits of Liability                                                      .   S~:tS\'='
                  Coverage                        Each Claim                               Aggregate per
                                                                                            , Product                        ~t~~
                  Bodily Injury and S5,000,ooo                                             $5,000,000                        S5;0~c(600                          _

                                                                                                                             "                       \j;)~~
                  Property Damage
                  Liability Combined
                                                                                                                                            ,   '    X  S
             4.   Deductible
                     .       Amount:    '
                                                            $2,000,000 Each Claim
                                                            $2,500,000 Per Product Aggregate                                 '--_QlU_                ' ",.   ~"t t), _
            5. Premium subject to audit:
                                                            $3,000,000 General Aggregate
                                                                                                                                  ~MUAf
                                                                                                                                  CONrItOL'
                                                                                                                                            ,~           I
                  Flat Charge:                                                                                          f   Sfp 16197
                  Total advance and Minimum premium                                                                         "V!)!?!,)
                                                                                                                                  ,  4
                                                                                                                                        c~C'~~o/' . .-


            6. Rates: See Section VI
            7. During thelpast three years no insurer has cancelled insurance, issued to
                  the N~ed Insured, similar to that afforded herein,' unless otherwise stated
                  herein:


                                                                        .
                                                                       Countersiened by -
                                                                                            '(7.-
                                                                                               ,) \.          LL "-
                            .   '




                                                                                                                   (3-29-74)
                   .~t,,?   ,.if.. '''C:',,!~:!",~C Co~p:1ny I The ;rtn~ C:~~u<lIl:/ ...   ~ Surely Compilny I e:Ii.l.6~ Fe~(:r~~omp:JnY

                                                           ';JCr(1(         ()~ 'Flee Cl~Y                    It   uO                                 - '            •
    Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                     Desc
                 Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 80 of 94
         .    ,
                 •
    Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 20 of 24 PageID #: 601
                                                                                 •            \
                                                                                                   ..
"
         I.       BODILY INJURY LIABILITY - PROPERTY DAMAGE LIABILITY
                  The Compnny will P.:ly on behalf of tilt! Insured all sums ,. .hich the Insured
                  shall become lecally ubligated to pay acl D~aces because of Bodily Injury
                  or Property Damace to which thin insurance applies, caused by an Occu~·
                  rence, if the Bodily Injury or Property Damage is included within the
                  Products Hazard, and the Company shall have the rightruld duty to defend
                  any suit aeainst the Insured seel;:ing Damages on account of such Bodily
                  Injury or Property Damage even if any of the allegations of the suit are
                  gro~~dless, false or fraudulent, and may mruce sueh investigation and
                  settlement of any claim or suit as it deems expedient, but the Company
                  shall not be obligated to pay any claim or judgement or to defend any
                  suit after the applicable limit of the Company's liability has been             ~
                  exhausted by payment of judgements or settlement.

                  ~clusions


                       This insurance does not apply:

                       (a) .to any obligation.- for which the Insured or any carrier as his insurer
                          , may be held liable under any Workmen's Compensation, unemployment
                            compensation or disability benefits law, or under any similar la",.[;
                       (b)   to bodily injury to any employee of the insured arising out of and
                             in the course of his emplo~~ent by the insured or to any obligation
                             of the insured to indemnify another because of damages arising out
                             of such injury; but this exclusion does not apply to iiability
                             assumed by the insured under a contract •

                    . (e)    to loss of use of tangible property which has not been physically
                             injured or destroyed resulting from

                             (1)   delay in or lack of performance by or on behalf of the named
                                   insured of any contract or agreeme~t, or

                             (2)' the failure of the named insured's product to meet the level
                                  of performance, quality, fitness or durability warrru1ted or
                                  represented by the named insured;

                             but this exclusion does not apply to loss of use of other tangible
                             property resulting from the sudden and accidental physical injury
                             to or destruction of the named insured's products after such products
                             have been put to us~ by any person or organization other than an
                             ifsured;
                       (d)   to Property Damage to the Named Insured's products arising out of such
                             products or any part of such products;

                       (e)   to Damages claimed for the withdrawal, inspection, repair, replacement
                             or loss of use of the Na~ed Insured's products or of any property
                             of which such products form a part, if such products or property arc
                             withdrawn from the market or from use because of any knuwn or
                             suspected defect in or deficiency therein,

                                                                                  .r   (}-29-74)
                   •

                                    .'
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                    Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 81 of 94
Case 1:19-mc-00103-UNA
           •           Document 4-16 Filed 04/18/19 Page 21 of 24 PageID #: ,602
                                                                                        •    . ..
     II.    PERSONS INSURED

            Each of the followine is an Innured under this insurance to the          I;;~tcnt       set   ,.
            forth below:

                (a)   the Named Inoured, which shall reau: Johnson & Johnson and any
                      affiliated, associated or subsidiary company in any tier as now or
                      hereafter may be formed, acquired or constituted or any other
                      company over Hhich John~on & Johnson has or acquires active control
                      or management, so long as Johnson & Jur~son or such affiliated,
                      associated or subsidiary company, or any combination thereof, O\\'11S
                      in excess of 50% of the stock of such company;

                (b)   any officer, director, stockholder or employee thereof while                   •
                      acting on behalf of the Named Insured •
            •   (c)   any person or organization (herein referred to as "Vendor") as an
                      in SUl'ed, but only with respect to Bodily Injury or Property         Da~age


            •         arising out of the distribution or sale in the regular course of the
                      Vendor's business of the Named Insured's Products subject to the
                      following additional provisions:

                      (1)   The insurance with respect to Vendors does not apply to:

                            a.     any express warranty unauthorized by the Named Insured;

                            "b.    Bodily Injury or Property Damage arising out of

                                    (I)   any physical or ~hernical change in the form of the
                                          product made intentionally by the Vendor.

                                   (II) "repackine, unless unpacked solely for the purpose of
                                        inspection or testing under instl~ctions from the
                                         manufacturer and then repacked in the original
                                         container.

                                  (III)   rendering of or failure to render any professional
                                          service.
                This insurance does not a~ply to Bodily Injury·or Property Damage arising
                out of the conduct of any partnership or joint venture of which the Insured
                is a partner or member ard ;'Thich is not designated in this policy as a
                Named Insured.
                       j
     III.    LIMITS OF LIABILITY

             Reg~dless of the number of (1) insureds under this policy, (2) persons
             who sustain Bodily Injury or Property D~mage, or (3) claims made or suits
             brought on account of Bodily Injury or Property Damage, the Company's
             liability is limited as follows:

             Th~ limit of liability stated in the declaration as applicable to "each
             claim" is the total limit of the Company's liability for all Damages and
             for all eA~cnscs incurrcd under the Supplementary Payments Provisions
             (other than salaries of the Com~any's employees) because of Bodily Injury
             6~ Proncrty Damace to anyone person.
              Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                     Desc
                           Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 82 of 94
                                  •
               Case 1:19-mc-00103-UNA
                          Subject to theDocument 4-16 Filed
                                         above provi.Bion   04/18/19 "each
                                                          respecting   Page 22  of 24 PageID
                                                                             ciaim",         #: 603
                                                                                       the limit ~f .
                          liability ~tated in the declaration as "aggrec;atc per product" is the '
                          total limit of the Company's l:j.abili ty durine the policy period for all
                          DamaGes and for all expen3CS incurred under the Supplemf'ntary P<'ymcnts
                          Provisjon (other than salaries of tne Company's employees) because of
                          all Bodily Injury or Property D~acc ~~i~ing out of each product.

                             Subject to the above provisions respectir..g "each claim" and "aegregRt.e
                             per product" the limit of liability stated in the declarations as "general
                             aggregate" is the total limit of the Company's liability during the policy
                             period for all Damages and for all expenses incurred under t!le Supplementary
                             Payments Provision (other than salaries of the Company's employees) to "'Jhich
                             this coverage applies.

                             Subject to the above provisions respecting "each claim", "aggregate per,
                             product" and "general aggregate" the limit of the Company's liability shall
                             be the difference bet-Neen any deductible amount stated in the polit;y and
                             the limit of liability stated in the declaration page.

                             For the purpose of determining the limit of the Company's liability and the
                             tieductible amount each product shall be considered as a separate product
                             from any other product which contains the same active ingredient or
                             ingredients plus one or more other active ingredients (active ingredients
                             do not include fillers, dies or flavoring). A product shall not be
                             considered to be a separate product solely because it is produced in various
                             vehicles, dosages or strengths. All oral contraceptives shall be con-
                             sidered as one drug product.

                       IV.   AMENDl'1ENT TO SUPPLEMENTARY PAYMENTS PROVISION

                             Any payments made by the Company under the Supplementary PaJ~ents Provision
                             (exclusive of salaries of the Company's employees) shall not be in addition
                             to the limits of liability stated in the declarations, but shall, for the
                             purpose of determining such limits of liability, be a part thereof.

                       v.    WORLDWIDE COVERAGE (INDEr,jNITY BASIS)

                             It is agreed that the insurance afforded also applies to Bodily Injury or
                             Property Damage which occurs, during the policy period, outside the Policy
                             Territory, provided such Bodily Injury or Property Damage is included in
                             the Completed Operations Hazard or Products Hazard.

                             With respect to any, claim made or suit instituted outside the Policy
                             Terri tory:                        ._ '

                             (a)       th~  Insured shall undertake the investigation, settlement and defense of
                                        such claims and suits and keep the Company advised of all such proceedin
                                      •
                                        and actions f and

                             (b)       the Company's obligation under this policy shall be limited to
                                      ,reimbursement of the Insured




                                                                                           .r'   (}-29-74)
                             .'
                                               "




_.... __ ... .... ,'
          ,
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                              Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 83 of 94
    Case 1:19-mc-00103-UNA
                o          Document 4-16 Filed 04/18/19 Page 23 of 24 PageID #: 604
                                                                                           ..
                             (1)   for the amount of drunaees because of liability imposed upon him
                                   by law on account o~ Bodily Injury or Property Damage to which
                                   the insurance applies, and

                             (2)     for all reasonable cxpcn:e~ incurred in connection with the
                                     investicntion, settlement or defense of such claims or sui t.s, and
                                     the Company's reimbursement oblication for the sum of all damages
                                   'imposed on and expenses incurred by the Insured shall be limited
                                     to the amount stated in the policy as the applicable limit of the
                                     Company's liability for damaees but t!1e CO::1pany may, at its
                                     discretion, participate in the defense or settlement of any such
                                     claim or suit.

           VI.   RATES

                 The "premium subject to audit" portion of this policy shall be adjusted
                 en the following rates:

                 ,
                                                                                                        "

                 Estimated Sales                             Rates Per $1,000      Estimated Premiums

           Prescription Drugs -
           All other Products -


                 The premium developed by these rates on audit plus the deductible flat charge
                 are subject to a policy minim~ premium of $325,624 •




.   ----
                                                                       '. ,
                                                                                                •
                     .   '
                                                                                            (3-29-74)


                 •                                                                    ."




                                        "
                  Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                   Desc
                               Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 84 of 94

 ,   '
                      Case 1:19-mc-00103-UNA Document 4-16 Filed 04/18/19 Page 24 of 24 PageID #: 605
                                                        PRODUCTS LIABILITY INSURANCE
~,




                                                          Deductible Endorsement

                           It is agreed that the insurance applies subject to the following additional
                           provisions:

                           1.   The Company's obligation under the Bodily Injury Li,abili ty and Property
                                Damage Coverage to pay damageD and to pay expenses incurred under the
     .   ,   ..   '    .        Supplementary Pa~cnts Provision (other than salaries of the Company's
                                employees) on behalf of the insured applies only to the amount of damages
                                and such expenses in excess of the deductible amounts stated in the
                                declarations.                                                             ,

                           2.   The deductible amounts stated in the declarations apply as follows:

                                a.
                                     •
                                   The deductible amount stated as applicable to "each claim" applies
                                   to all da~ages and expenses incurred under the Supplementary Payments
                                 _ Provision (other than,salaries of the Company's employees) because
                                   or all Bodily Injury or Property Damage sustained by one person as
                                   the result of anyone occurrence;

                                b.       The total deductible amount applicable to all Bodily Injury or Property
                                         Damage to which this insurance applies and arising out of anyone type
                                         of product as defined in Section III shall not exceed the deductible
                                         amount stated in the declarations as applicable to "Aggregate per
                                         Product";

                                c. ' The total deductible amount applicable to all Bodily Injury or Property
                                     Damage to which this insurance applies and arising out of all products
                                    ,shall not exceed the deductible amount stated in the declarations as
                                     applicable to "General Aggregate".

                           J.   The terms of the policy, including those with respect to (a) the Company's
                                rights and duties with respect to the defense of suits and (b) the insured's.:,~
                                duties in the event of an occurrence apply irrespective of the application
                                or the deductible amount.
                           4.   The Compahy maf pay any part or all of the deductible amount to effect
                                settlement of any claim or suit and the named insured shall reimburse
                                the Company for such part of the deductible amount as has been paid by
                                the ·Company. Such reimbu..... sement shall be made on a monthly basiS ~

                           5. The named insured shall pay an additional premium, which shall be charged
                                to the named insured each time there is reimbursement under paragraph 4,
                                by menhs of an endorsem~nt to be issued to the policy at that time. Such
                                premium shall be calculated by applying the following factor to each
                                reimbursement made in accordance with paragraph 4:


                                          .   '




                                     •                                                          '.
                                                    "
 Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04   Desc
              Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 85 of 94

Case 1:19-mc-00103-UNA Document 4-17 Filed 04/18/19 Page 1 of 4 PageID #: 606




                   EXHIBIT 17
 Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                   Desc
              Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 86 of 94
  Case 1:19-mc-00103-UNA Document 4-17 Filed 04/18/19 Page 2 of 4 PageID #: 607



ffr;; FARELLA
    1
                                                                                       DAVID n. s:.1rrn. Cl'C(;, ARM
                                                                                       I nsurunc~ oncl Risk Manu~~rm:nL Consulteni
\JC,    BRAUN+MARTELLLI'                                                               Js1uith@lbm.coin
                                                                                       D 415.954.4~35




   February 2, 2016



   By Certified Mail
    Return Receipt Requested

   Insurance Companies (per attached list)

          Re:     Named Insured: Johnson & Johnson
                  Ovarian Cancer Talc Lawsui(s

   Dear Claims Adjusters:

          This firm represents Rio Tinto America, Inc. and various of its subsidiaries (collectively, "Rio
   Tinto"). We believe that your companies issued various policies ofliability insurance to Johnson &
   Johnson and its subsidiaries ('•J&J"). These policies are listed on the attached chart.

           Around 160 lawsuits have been filed against J&J, Imerys Talc America ("Imerys Talc"), and
   others alleging that J &J's products, including Johnson• s Baby Powder and other products containing
   talc, have caused ovarian cancer in women. A sample lawsuit is attached. All the other lawsuits make
   very similar allegations. Please contact the undersigned if you wish to qiakc arrangements to obtain
   copies of all the complaints.

          Imerys Talc is the successor to Luzenac America, Inc. ( ..Luzcnac"). Luzcnac was n subsidiary
  of Rio Tinto. Imerys Talc and its predecessors are alleged to have supplied talc to J&J for use in its
  products. Imerys Talc is cuITently being defended in these lawsuits by Gordon & Rees.

          Between 1965 and 1989, Windsor Minerals, fnc. ("Windsor"), which was a wholly owned
  subsidiary of J&J, supplied talc to J&.T for such products. In 1989, Cyprus Mines Corporation
  ("Cyprus Mines") bought Windsor from J&J by means of a Stock Purchase Agreement ('"SPA").
  Thus, Windsor's insurance rights transferred to Cyprus by operation of law, and was also supported by
  an assignment of rights in the SPA. J&J further represented and warranted that Windsor was an
  insured under J&J's historical insurance program.

          In June 1992, Cyprus Mines (at that time a subsidiary of Cyprus Mineral Company) transferred
  its mining assets, including Windsor, into a new company, Cyprus Talc Corporation, pursuant to an
  Agreement of Transfer and Assumption ("ATA"). At the sume time, Rio Tinto (at Chat time known as
  RTZ America, Inc.) bought Cyp111s Talc Corporation also by means of a Stock Pul'chase Agreement.
  The name of Cypms Talc was changed to Luzenac America.

                                                                                                       .,.


            Russ Building · 235 Montgomery Street · San Francisco, CA 94104 T 415.954.4400 F 415.954.4460

                                S,\M FH/\NCISCO      ST. liELENA     W\'lw.lbm.com
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04                                                     Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 87 of 94
 Case 1:19-mc-00103-UNA Document 4-17 Filed 04/18/19 Page 3 of 4 PageID #: 608


 Insurance Companies (per attached list)                                                             6'il:;l FAHELLA
 February 2, 2016                                                                                    ~Iii' BRAUN• MARTC l.ur
 Pagc2


         In June 2011, Rio Tinto sold its talc business to Mircal S.A ("Mircal"), again by means of a
  Stock Purchase Agreement. Mircal changed the name to lmcrys Talc. 1

         In all the above described trnnsaclions, each purchaser not only bought all the assets of the
 acquired company, but also became the beneficiary of the acquired company's insurance assets. Thus,
 by both operation orlaw and hy assignment, Imerys Talc is the successor-in-interest to Windsor under
 the policies issued to J&J for the period 1965 through 1989, all of which included Windsor as an
 insured as a subsidiary of J&J.

           In connection with the sale of Luzenac to Mircal, Rio Tinto made available a number of
  liability policies to Imerys Talc. These policies were issued by Zurich America Ins. Co. and Tmerys is
  currently being defended under them. Our present interest is to obtain un acknowledgement of
  covcrnge, and contribution to the cost of defense, from each applicable po1icy providing coverage for
  these claims.

          We believe the policies issued by your companies provide coverage lo Tmerys Talc, as
  successor to Windsor, for these lawsuits. Would you please search for and provide us with copies of
  the identified po1icies, and any other liability policies (including umbrella and excess) your companies
  and/or affiliates or subsidiaries issued to J&J that may provide coverage for the ovarian talc lawsuits.
  The information we have of these policies is included on the attached chart in the form of legal
  citations to cases that list the policies or is taken from an exhibit lo one of the corporate Stock Purchase
  Agreement,;. Please also acknowledge your duty to defend Imerys Talc and your agreement to share in
  the ongoing defense costs.

         1f you have information or evidence of any other policies issued by any other insurers that may
  provide covemge for these lawsuits, please also provide copies. Please feel free to contact me or John
  Green (415-954-4492) if you have any questions.




                                                          David B. Smith, CPCU
                                                          Insurance and Risk Management Consultant

  DBS:dbs
  Enclosures

  cc:      Zs6fia Porter (RTZ) (w/o cncls.)
           Angela Elbert, Esq. (counsel for lmerys) (w/o cncls.)
           John D. Green, Esq. (w/o encls.)

  31773\S177246.I

  1
    The swck purchase ugrcemcnts, the ATA and other relevant documents of the transactions arc subject to confidentiality
  provisions. On your request, and i,-ubject to your acknowledgement that your company insured Windsor, we will forward ll
  confidentiality agreement for you to sign tlmt will allow us to make availnble all the relevant documents relating to the
  corporate transactions.
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04             Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 88 of 94
 Case 1:19-mc-00103-UNA Document 4-17 Filed 04/18/19 Page 4 of 4 PageID #: 609




    2/2/2016 Letter to Insurance Companies - Attachment for Seven Addressees

    Travelers Insurance Company, Claims Dept.
    Attn: Tim Mills
    6060 South Willow Drive
    Greenwood Village, CO 8011 I


    North River Ins. Co.
    Crum & Forster Claims Dept.
    PO Box 1973
    305 Madison Avenue
    Morristown, NJ 07962


    Liberty Mutual Ins. Co., Claims Dept.
    175 Berkeley Street
    Boston, MA 02116


    First State Ins. Co., Claims Dept.
    c/o The Hartford
    100 High Street, Suite 800
    Boston, MA 02110


    Berkshire Hathaway Direct Ins. Co.
    Claims Dept.
    3024 Harne street
    Omaha, NE 68131


    Granite State Ins. Co.
    c/o AIG, Claims Dept.
    175 Water Street,
    New York, NY 10038
 Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04   Desc
              Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 89 of 94

Case 1:19-mc-00103-UNA Document 4-18 Filed 04/18/19 Page 1 of 6 PageID #: 610




                   EXHIBIT 18
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04         Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 90 of 94
 Case 1:19-mc-00103-UNA Document 4-18 Filed 04/18/19 Page 2 of 6 PageID #: 611
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04         Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 91 of 94
 Case 1:19-mc-00103-UNA Document 4-18 Filed 04/18/19 Page 3 of 6 PageID #: 612
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04         Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 92 of 94
 Case 1:19-mc-00103-UNA Document 4-18 Filed 04/18/19 Page 4 of 6 PageID #: 613
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04         Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 93 of 94
 Case 1:19-mc-00103-UNA Document 4-18 Filed 04/18/19 Page 5 of 6 PageID #: 614
Case 19-01232-KCF Doc 2-2 Filed 04/30/19 Entered 04/30/19 15:48:04         Desc
             Exhibit C - Nolan Decl. Exhs. 13 to 18 Page 94 of 94
 Case 1:19-mc-00103-UNA Document 4-18 Filed 04/18/19 Page 6 of 6 PageID #: 615
